Deed No. 134/2010   EXHIBIT 10.9

(LOGO) [c00249c0024900.gif]
Recorded
at Frankfurt am Main on this 29th day of April 2010,
before me, the undersigned attorney-at-law Dr. Frank Schreiber
as officially appointed representative of the Notary
Dr. Klaus Sommerlad
practicing in Frankfurt am Main
appeared today:

a)  
Dr. Christoph Papenheim, born 28 March 1967, with business address c/o DLA Piper
UK LLP, Westhafenplatz 1, 60327 Frankfurt am Main, identified by presenting his
valid identity card no. 401427646.

The deponent on the first part declared that in the following transaction he is
not acting in his own name but in the name and on behalf of:
CareFusion Germany 234 GmbH, a limited liability company organized under the
laws of the Federal Republic of Germany with registered office at Höchberg,
Federal Republic of Germany, registered with the Commercial Register
(Handelsregister) of the Local Court (Amtsgericht) of Würzburg under
registration number HRB 7004 (“Seller or Vendor”), pursuant to an undated power
of attorney, a copy of which was available at the recording, the original will
be submitted by the seller and a certified copy of which will be attached to
this deed.

 

 



--------------------------------------------------------------------------------



 



b)  
Dr. Thomas Schulz, born 5 October 1963, with business address c/o Noerr LLP,
Börsenstraße 1, 60313 Frankfurt am Main, identified by presenting his valid
German passport no. 8356101563.

The deponent on the second part declared that in the following transaction he is
not acting in his own name but in the name and on behalf:
Blitz F10-acht-drei-fünf GmbH & Co. KG, a limited partnership (“Purchaser”),
organized under the laws of the Federal Republic of Germany registered with the
Commercial Register (Handelsregister) of the Local Court (Amtsgericht) of
Frankfurt am Main under registration number HRB 45651, with registered office
c/o Noerr LLP, Börsenstraße 1, 60313 Frankfurt am Main, Federal Republic of
Germany, represented by its general partner Blitz F10-zwei-drei GmbH, registered
with the Commercial Register (Handelsregister) of the Local Court (Amtsgericht)
of Frankfurt am Main under registration number HRB 87888, pursuant to a power of
attorney dated 27 April 2010, 14.50 p.m, Deed No. 211/2010-US of the notary
Dr. Ulf Schuler, the original of which was presented to the deputy notary and a
certified copy of which is attached hereto.
The deponents requested that this Agreement be recorded in the English language
and stated that they had sufficient command of the English language. The deputy
notary, who himself has sufficient command of the English language, verified
that the deponents have in fact such sufficient command of the English language.
Before the recording the deputy notary explained the persons appearing Sec. 3
para. 1 no. 7 of the German Notarisation Act (Beurkundungsgesetz). In response
to the relevant question of the deputy notary, the deponents declared that
neither he, the notary or any of their partners had already been acting in this
matter within the meaning of Sec. 3 para. 1 no. 7 of the German Notarisation
Act.
The deponents requested the recording of the following:
In the following deed reference is made to the Deed in Reference deed no.
133/2010 of the notary Dr. Klaus Sommerlad dated 28 April 2010. The original of
the deed was available during this recording. The persons appearing stated that
the content of said deed is known to them. They further waived the right that
said deed was read out to them and that a certified copy thereof is to be sealed
to this deed. The deputy notary advised the persons appearing of the meaning of
such reference to said deed.
The deponents approved of any and all statements made on behalf of the Parties
by Mrs. Doris Wagner in the Deed in Reference.
The Schedules 3.5, 5.11, 7.3, 7.4, 7.6, 8, 9, 10 and 12 referenced in this deed
form part of the Deed in Reference deed no.133/2010 of the notary Dr. Klaus
Sommerlad including such annexes and exhibits to those schedules which have been
notarised as part of the Deed in Reference.

 

2



--------------------------------------------------------------------------------



 



To the Deed in Reference the following amendments und changes are agreed by the
parties:

  •  
an extract of the commercial register of the Subsidiary to Schedule 3.5
(Appendix I)
    •  
Schedule 7.3 shall include Annex A (Appendix II)
    •  
Schedule 7.3 shall include Schedule A (Appendix III)

  •  
Schedule 7.4 shall include Schedules 1, 2 and 3 to the Supply Agreement between
Research Services Germany 234 GmbH and CareFusion Germany 234 GmbH (Appendix IV)

  •  
Schedule 7.4 shall include Schedules 1, 2 and 3 to the Supply Agreement between
CareFusion Germany 234 GmbH and Research Services Germany 234 GmbH (Appendix V)

  •  
Schedule 8 shall be exchanged with the new version (Appendix VI). The English
text in Appendix VI does not form part of this notarial deed and is for
simplification purposes only. The persons appearing declared this expressly and
waived an official reading. The German wording shall prevail.

  •  
the following Appendices are additional attachments to schedule 8:
       
Appendix VII is attachment 2.1.a) and 2.1.b)
       
Appendix VIII is attachment 2.1.c)
       
Appendix IX is attachment 2.1.d)
       
Appendix X is attachment 2.2
       
Appendix XI is attachment 2.4
       
Appendix XII is attachment 8.9

  •  
Schedule 10 shall include Appendix XIII (copyright assignment agreement) and
Appendix XIV (trademark transfer agreement)

  •  
in Schedule 12 Part 2 paragraph 1.c “blue” shall be replaced by “yellow”
    •  
Schedule 12 Part 2, Annex 1, shall be exchanged with Schedule 12 Part 3, Annex
1.

 

3



--------------------------------------------------------------------------------



 



AGREEMENT
relating to
the sale, purchase and transfer of all shares in
Research Services Germany 234 GmbH
between
(1) CareFusion Germany 234 GmbH
and
(2) Blitz F10-acht-drei-fünf GmbH & Co. KG

 

4



--------------------------------------------------------------------------------



 



CONTENTS

              1.    
DEFINITIONS AND INTERPRETATION
  7        
 
      2.    
SALE, PURCHASE AND TRANSFER OF SHARES
  12        
 
      3.    
BREACH OF CONDITIONS, WARRANTIES AND COVENANTS AND LONG STOP DATE
  12        
 
      4.    
CONSIDERATION
  12        
 
      5.    
COMPLETION
  13        
 
      6.    
WARRANTIES OF SELLER
  13        
 
      7.    
LIMITATION ON THE SELLER’S LIABILITY
  14        
 
      8.    
TAX INDEMNIFICATION
  14        
 
      9.    
SELLER’S COVENANTS
  14        
 
      10.    
WARRANTIES AND COVENANTS OF PURCHASER
  15        
 
      11.    
COOPERATION
  16        
 
      12.    
CROSS INDEMNIFICATION AND TRANSFER OF US EMPLOYEES AND US AND OTHER NON-GERMAN
ASSETS
  16        
 
      13.    
INFORMATION
  17        
 
      14.    
ANNOUNCEMENTS
  17        
 
      15.    
COSTS
  17        
 
      16.    
ASSIGNMENTS
  18        
 
      17.    
ENTIRE AGREEMENT
  18        
 
      18.    
SEVERABILITY
  18        
 
      19.    
NOTICES
  18        
 
      20.    
GOVERNING LAW AND ARBITRATION
  19  

 

5



--------------------------------------------------------------------------------



 



THIS AGREEMENT (the “Agreement”) is
BETWEEN:

  (1)  
The Seller; and
    (2)  
The Purchaser

BACKGROUND

  A.  
Research Services Germany 234 GmbH in Gründung (“Company”) is a limited
liability company organized under the laws of the Federal Republic of Germany
with office at Höchberg, Federal Republic of Germany, which will be registered
with the Commercial Register (Handelsregister) of the Local Court (Amtsgericht)
of Würzburg. The Company has a registered share capital in the nominal amount of
EUR 25,000, divided into 25,000 shares of EUR 1 each, the shares being numbered
from 1 to 25,000 (“Current Shares”). The Shares are fully paid up.

  B.  
According to a hive out agreement to be entered into on or about May 2, 2010
(before a notary in Frankfurt am Main, Federal Republic of Germany) (“Hive Out
Agreement”), the research services business of the Seller will be hived out into
the Company pursuant to Sec. 123 (3) of the German Reorganization Act
(Umwandlungsgesetz — UmwG) (the “Hive Out”). The registration of the Hive Out
with the Commercial Register — upon which the Hive Out becomes effective — has
not yet occurred, but is a Condition for the Completion of this Agreement. As
consideration of the Hive Out, 100 shares of EUR 1 each of the Company (“Hive
Out Shares”, the Current Shares and the Hive Out Shares together the “Shares”)
are granted to the Seller with effect upon registration of the Hive Out with the
Commercial Register. The increased nominal share capital of the Company will be
25,100 shares of EUR 1 each.

  C.  
Upon the Hive Out taking effect, the Company will hold two shares in the nominal
amounts of EUR 21,300 and EUR 3,800 representing the entire share capital in the
nominal amount of EUR 25,100 of BIOSIGNA GmbH Institut für Biosignalverarbeitung
und Systemanalyse, with registered office in Munich, registered with the
Commercial Register of the Local Court of Munich under registration number HRA
163461 (“Subsidiary”).

  D.  
The research services business of the Seller to be hived-out into the Company
consists of the provision of customized hardware, software and services to
support clinical trials through three areas: respiratory, cardiac safety and
electronic patient reported outcomes (ePRO) including selling and marketing to
pharmaceutical companies and clinical research organizations and other companies
or suppliers providing similar hardware, software or services to pharmaceutical
companies and clinical research organizations, and the provision of such
customized hardware, software and services in such areas to the primary care
market (“Business”).

  E.  
The Seller is the legal and beneficial owner of all Current Shares and upon
Completion will also be the legal and beneficial owner of all Hive Out Shares.

  F.  
The Seller intends to sell and transfer, and the Purchaser intends to purchase
and accept the transfer of, the Shares and the assets transferred pursuant to
the US Transfer Documents for the Consideration and upon the terms and
conditions set out in this Agreement.

 

6



--------------------------------------------------------------------------------



 



IT IS AGREED:

  1.  
DEFINITIONS AND INTERPRETATION

  1.1.  
In this Agreement the following words and expressions shall (except where the
context otherwise requires) have the following meanings:

“Accounts Date” shall be 31 December 2009;
“Affiliate(s)” means, with respect to any person, any affiliated entity within
the meaning of Sec. 15 of the German Stock Corporation Act (Aktiengesetz);
“Agreed Form” shall have the meaning set forth in Clause 1.2.7;
“Anti-Kickback Statute” shall have the meaning set forth in Schedule 3, Clause
18.5;
“Antitrust Laws” shall have the meaning set forth in Schedule 3, Clause 17.2;
“Audited Financial Statements” shall have the meaning set forth in Schedule 5,
Clause 12;
“Balance Sheet Date” shall be 31 December 2009;
“Business” shall have the meaning set forth in Preamble D;
“Business Day” means a day other than a Saturday or Sunday on which banks are
open for commercial business in Frankfurt am Main, Federal Republic of Germany,
San Diego, California, USA., and Philadelphia, Pennsylvania, USA.;
“Cash” shall mean the consolidated aggregate amount, as at close of business on
the Completion Date as shown by the Completion Accounts, of cash and cash
equivalents, in each case calculated on a US GAAP basis and, notwithstanding the
foregoing , in each case including accrued or unpaid interest thereon up to and
including the Completion Date; for the avoidance of doubt, “Cash” shall also
include cash of the Subsidiary.
“Claim Addressee” shall have the meaning set forth in Schedule 2, Clause 5.1;
“Closing Actions” shall have the meaning set forth in Clause 5;
“Company” shall have the meaning set forth in Preamble A;
“Completion” means the performance of all the obligations of the parties to this
Agreement set out in Clause 5;
“Completion Accounts” means the Balance Sheet of the Business as described in
Schedule 1 Part 1 Clause 1;
“Completion Date” means the date on which all Conditions have been fulfilled or
waived, currently expected to be 28 May 2010;
“Completion Payment” shall have the meaning set forth in Clause 4.2;
“Condition[s]” shall have the meaning set forth in Schedule 5;

 

7



--------------------------------------------------------------------------------



 



“Covenants” shall be the Seller’s covenants as set out in Clause 9;
“Consideration” means the consideration for the Shares set out in Clause 4;
“Cross-Indemnification Obligation” shall have the meaning set forth in Clause
12.1;
“Current Shares” shall have the meaning set forth in Preamble A;
“Deferred Revenues” means amounts billed for goods or services that have yet to
be provided. For the avoidance of doubt, Deferred Revenues does not include
(i) any amounts that would be deferred if revenues for project management
services had been recognized on a straight-line basis over the duration of the
contract rather than the Business’ historical practice of revenue recognition,
which has been based on the Business’ estimate of labor hours expected to be
spent on such services over the duration of the contract (provided that such
remaining billings on open contracts for project management services reasonably
represent the cost plus representative profit for the remaining services
required to be undertaken by the project management group in order to complete
the projects as required under the contracts) or (ii) any amounts deferred on
goods that have been delivered but for which no revenues have been recognized
due to the absence of a signed contract.
“Designated Individual” shall mean (a) with respect to Seller: Paul ter Grote,
Hans- Joachim Schülke, Vivek Jain, Carsten Heil and Ralf Lother and (b) with
respect to Purchaser: Keith Schneck, Tom Devine, John Sory, and Amy Furlong;
“Developers” shall have the meaning set forth in Schedule 3, Clause 15.4;
“Disputes” shall have the meaning set forth in Clause 20.2;
“Draft Completion Accounts” shall have the meaning set forth in Schedule 1,
Part 1, Clause 3;
“Employee(s)” shall have the meaning set forth in Schedule 3, Clause 11.1;
“E&Y Audit Costs” shall have the meaning set forth in Clause 15;
“Expert” shall have the meaning set forth in Schedule 1, Part 2, Clause 1;
“Financial Statements” shall have the meaning set forth in Schedule 3, Clause
5.1;
“Guaranty” shall have the meaning set forth in Schedule 9;
“Guarantors” means CareFusion Corporation and eResearchTechnology, Inc. who have
guaranteed the respective obligations of the Seller or the Purchaser and the
Company, as the case may be, in accordance with the Guaranty attached as
Schedule 9 hereto;
“Hive Out” shall have the meaning set forth in Preamble B;
“Hive Out Agreement” shall have the meaning set forth in Preamble B;
“Hive Out Shares” shall have the meaning set forth in Preamble B;

 

8



--------------------------------------------------------------------------------



 



“Indebtedness “ shall mean the consolidated aggregate amount, as at close of
business on the Completion Date as shown by the Completion Accounts, of (i) any
indebtedness for borrowed money, (ii) any obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) any obligations as lessee
under capitalized leases, and (iv) any obligations under acceptance credit,
letters of credit or similar facilities, in each case as determined on a US GAAP
basis.
“Inventory” shall mean raw materials, work-in-progress and finished products,
but specifically excludes rental equipment (provided that the classification of
finished products as either Inventory or rental equipment shall be made on a
consistent basis in the Unaudited Financial Statements, the Audited Financial
Statements, the Quarterly Financial Statements and the Completion Accounts);
“Indemnifiable Taxes” shall have the meaning set forth in Schedule 4, Clause
2.1;
“Intellectual Property” shall have the meaning set forth in Schedule 3, Clause
15.1;
“Key Employee(s)” shall have the meaning set forth in Schedule 3, Clause 11.1;
“Know-How” shall have the meaning set forth in Schedule 3, Clause 15.2;
“Knowledge” means that a person (including a Designated Individual) shall be
deemed to have Knowledge of a particular fact or other matter if: (i) a person
is actually aware of that fact or matter; or (ii) a prudent person could be
expected to discover or otherwise become aware of that fact or matter in the
course of conducting a reasonably comprehensive investigation regarding the
accuracy of the fact or matter. With respect to a person other than an
individual, Knowledge of a particular fact or other matter shall be the
Knowledge of any Designated Individual of such person;
“Lien” means (in each case other than any Lien created by operation of law,
gesetzliches Pfandrecht, with the exception of Pfändungspfandrechte) (i) any
lien including any lien relating to Taxes, pledge, or negative pledge; (ii) any
mortgage, deed of trust, security interest, charge in the nature of a lien,
security interest or encumbrance; (iii) any title retention agreement (other
than a title retention agreement entered into in the ordinary course of
business), right of first refusal, right of first purchaser or other similar
option or right; (iv) any conditional sale agreement, easement, right of way,
variance of other real estate declaration; (v) any rental, hire purchaser,
credit sale or other agreement for payment on deferred terms; or (vi) any other
transfer or other restrictions, servitude or other encumbrances of any kind;
“Losses” shall have the meaning set forth in Schedule 2, Clause 1.3;
“Material Adverse Effect” means, with respect to the Company, the Subsidiary or
the Business, an effect, event, development or change that, individually or in
the aggregate with all other effects, events, developments or changes, is or
could reasonably be expected to be materially adverse to the assets, business,
results of operations or financial condition of the Company, the Subsidiary or
the Business and that has or could reasonably be expected to have a negative
financial impact on the Company, the Subsidiary or the Business exceeding USD
10,000,000 (in words: US Dollars ten million), other than those effects, events,
developments or changes to the extent resulting from (i) general changes after
the date hereof in capital markets, general economic conditions or the
industries in which the Company or the Subsidiary operate that do not materially
affect the Company or Subsidiary disproportionately more than the industry in
general, (ii) any outbreak after the date hereof of hostilities or war,
(iii) the announcement of this Agreement, or (iv) any change in the law or US
GAAP after the date of this Agreement;

 

9



--------------------------------------------------------------------------------



 



“Material Contracts” shall have the meaning set forth in Schedule 3, Clause
12.9;
“Notice” shall have the meaning set forth in Schedule 1, Part 1, Clause 3;
“Open Source Materials” shall have the meaning set forth in Schedule 3, Clause
15.9;
“Pension Policies” shall have the meaning as set forth in the definition of
“Working Capital” below;
“Permits” shall have the meaning set forth in Schedule 3, Clause 14.1;
“Policies” shall have the meaning set forth in Schedule 3, Clause 9.1;
“Products” shall have the meaning set forth in Schedule 3, Clause 15.7;
“Quarterly Financial Statements” shall have the meaning set forth in Schedule 3,
Clause 5.1;
“Seller’s Group” means the Seller and its Affiliates;
“Seller’s Solicitors” means DLA Piper UK LLP, Westhafenplatz 1, 60327 Frankfurt
am Main, Federal Republic of Germany;
“Shares” shall have the meaning set forth in Preamble B;
“Source Code” shall have the meaning set forth in Schedule 3, Clause 15.10;
“Straddle Period” shall have the meaning set forth in Schedule 4, Clause 5;
“Subsidiary” shall have the meaning set forth in Preamble C;
“Supply Agreements” shall have the meaning set forth in Schedule 7, Clause 4;
“Systems” shall have the meaning set forth in Schedule 3, Clause 19;
“Tax Indemnification Payment” shall have the meaning set forth in Schedule 4,
Clause 2.1;
“Taxes” shall have the meaning set forth in Schedule 4, Clause 1;
“Tax Authority” shall have the meaning set forth in Schedule 4, Clause 1;
“Tax Returns” shall have the meaning set forth in Schedule 4, Clause 1;
“Third Party Claim” shall have the meaning set forth in Schedule 2, Clause 5.1;

 

10



--------------------------------------------------------------------------------



 



“Transaction Documents” shall have the meaning set forth in Schedule 3, Clause
2.1;
“TSA” shall have the meaning set forth in Schedule 7, Clause 3;
“Unaudited Financial Statements” shall have the meaning set forth in Schedule 3,
Clause 5.1;
“US Assignment” shall have the meaning set forth in Clause 12.2;
“US GAAP” means accounting principles generally accepted in the United States;
“US Transfer Documents” shall have the meaning set forth in Clause 12.2;
“Warranties” means the warranties set forth in Schedule 3; and
“Working Capital” shall mean as at close of business on the Completion Date as
shown by the Completion Accounts, the balance of (i) consolidated aggregate
amount of current assets, including without limitation, accounts receivable
(including amounts subject to reimbursement pursuant to Clause 10.6 below for
the amounts payable under the Management Incentive Plan and the CareFusion
Corporation Employee Bonus Plan (collectively, the “Bonuses”), and Inventory
(subject in each case to appropriate reserves), prepaid expenses and other
current assets, the cash surrender value of the pension insurance policies taken
out by the Seller with respect to Hans-Joachim Schülke and Paul ter Grote
(“Pension Policies”), but excluding Cash; less (ii) the consolidated aggregate
amount of accounts payable, accrued liabilities (including the Bonuses, which
shall be paid by the Purchaser post-Completion pursuant to Clause 10.6 below),
Actuarial Pension Liabilities (as defined in Schedule paragraph 8) and Deferred
Revenues, in each case determined in accordance with US GAAP applied on a basis
consistent with the Audited Financial Statements except as contemplated by
clause (i) or clause (ii) of the definition of Deferred Revenues.

  1.2.  
In this Agreement where the context admits:

  1.2.1.  
reference to a Clause, Schedule or paragraph is to a Clause, Schedule or a
paragraph of a Schedule of or to this Agreement respectively;

  1.2.2.  
reference to the parties to this Agreement includes their respective successors,
permitted assigns and personal representatives;

  1.2.3.  
reference to any party to this Agreement comprising more than one person
includes each person constituting that party;

  1.2.4.  
reference to any gender includes the other gender;

  1.2.5.  
reference to any professional firm or company includes any firm or company
effectively succeeding to the whole, or substantially the whole, of its practice
or business;

  1.2.6.  
the index, headings and any descriptive notes are for ease of reference only and
shall not affect the construction or interpretation of this Agreement; and

  1.2.7.  
the “Agreed Form” in relation to any document means the form agreed between the
parties to this Agreement and, for the purposes of identification only,
initialed by or on behalf of the parties.

 

11



--------------------------------------------------------------------------------



 



  1.3.  
If provisions in this Agreement include English terms after which, in either the
same provision or elsewhere in this Agreement, German terms have been inserted
in brackets and/or italics, the respective German terms alone and not the
English terms shall be authoritative for the interpretation of the respective
provisions.

  2.  
SALE, PURCHASE AND TRANSFER OF SHARES

  2.1.  
The Seller hereby sells to the Purchaser the Shares. The Purchaser hereby
accepts such sale from the Seller.

  2.2.  
The Seller hereby transfers the Shares, subject to the following condition
precedent (Abtretung). The Purchaser, subject to the following condition
precedent, hereby accepts such transfer of the Shares. The aforementioned
transfer and acceptance of transfer shall be subject to the condition precedent
of the payment of the Completion Payment, which condition is irrefutably
presumed to have occurred once the Seller has signed a confirmation of receipt
of payment. Seller shall notify the officiating notary in writing (with advance
faxcopy to 004969719190219) of its confirmation of receipt of payment and attach
a photocopy of its signed confirmation of receipt of payment.

  2.3.  
The Purchaser acquires all ancillary rights and claims pertaining to the Shares
free from all Liens and together with all rights of any nature which are now or
which may at any time become attached to them or accrue in respect of them
including (without limitation) all dividends and distributions declared paid or
made in respect of them.

  2.4.  
The obligation of the Seller and the Purchaser to effectuate the Completion of
this Agreement, including the obligations of the Purchaser to pay the
Consideration, shall be contingent on the Conditions.

  3.  
BREACH OF CONDITIONS, WARRANTIES AND COVENANTS AND LONG STOP DATE

  3.1.  
Subject to the fulfillment or waiver (by the Party to whose benefit the
Condition is applicable) of the Conditions, the parties endeavor to effect
Completion on 28 May 2010 or as soon thereafter as the Conditions may be
satisfied or so waived, but in no event, later than 30 June 2010 or such later
date as may be agreed in writing by the parties (“Long Stop Date”). If the
Conditions have not all been fulfilled or waived by the Party to whose benefit
the Condition is applicable, by the Long Stop Date, the Seller, on the one hand,
and the Purchaser, on the other hand, shall be entitled to rescind
(zurücktreten) this Agreement, and, except as set forth in Clause 3.2, none of
the parties shall have any further rights or obligations under this Agreement. A
Party shall not be entitled to rescind this Agreement in case that Party has
caused a Condition not to be fulfilled.

  3.2.  
Upon termination of this Agreement pursuant to Clause 3.1, there shall be no
further obligation or liability hereunder, provided, however, that the
provisions of Clauses 3.2. and Clauses 14 through 20 shall survive such
termination and provided, further, that no such termination shall affect in any
respect any claim a party may have for damages (including, without limitation,
fees and expenses of the transaction) in the event one party has caused a
Condition not to be fulfilled to avoid Completion of this Agreement.

  4.  
CONSIDERATION

  4.1.  
The Consideration shall be USD 81,000,000 (US Dollars eighty one million)
adjusted on the basis of the Completion Accounts as follows (“Consideration”):

  4.1.1.  
by adding Cash;

 

12



--------------------------------------------------------------------------------



 



  4.1.2.  
by deducting Indebtedness;

  4.1.3.  
if the Working Capital exceeds USD 9,400,000.00 (US dollars nine million four
hundred thousand), by adding a sum equal to the Working Capital in excess of USD
9,400,000.00 (US dollars nine million four hundred thousand); and

  4.1.4.  
if the Working Capital is less than USD 9,400,000.00 (nine million four hundred
thousand US dollars), by deducting the amount by which the Working Capital is
less than USD 9,400,000.00 (US dollars nine million four hundred thousand).

  4.2.  
Prior to Completion, the Seller shall determine in good faith and in reasonable
consultation with the Purchaser an estimate of the Consideration as of
Completion (“Completion Payment”). The Seller shall no later than five
(5) Business Days before Completion notify the Purchaser of the amount of the
Completion Payment, setting forth in reasonable detail the basis for the
calculation of the Completion Payment.

  4.3.  
On Completion, the Purchaser shall pay the Completion Payment to the Seller by
wire transfer of immediately available funds free of any costs and charges into
an account of Seller, details of which the Seller shall supply to the Purchaser
no later than five Business Days before Completion.

  4.4.  
Within five Business Days of the agreement or determination of the Completion
Accounts in accordance with Schedule 1:

  4.4.1.  
if the Consideration (determined on the basis of Completion Accounts) exceeds
the Completion Payment, the Purchaser shall pay the balance thereof to the
Seller; or

  4.4.2.  
if the Completion Payment exceeds the Consideration, the Seller shall repay to
the Purchaser the overpayment of the Consideration.

  4.4.3.  
Any payment to be made pursuant to Clauses 4.4.1 or 4.4.2 shall be made together
with interest on the amount payable from and including the day after the
Completion Date to (but excluding) the actual date of payment at the rate of
three percentage points per annum above the base interest rate (Basiszinssatz)
as published from time to time by the German Federal Bank (Deutsche Bundesbank).
Such interest shall accrue from day to day, and shall be compounded monthly.

  5.  
COMPLETION
       
Completion shall take place at the offices of Seller’s Solicitors on the
Completion Date when each of the parties shall comply with the provisions of
Schedule 7. On the Completion Date, the parties shall take the actions, or cause
those actions to be taken (“Closing Actions”) listed in Schedule 7.

  6.  
WARRANTIES OF SELLER

  6.1.  
The Seller represents and warrants by way of an independent guarantee
(selbständiges Garantieversprechen) pursuant to Section 311 para. 1 of the
German Civil Code (Bürgerliches Gesetzbuch, BGB) to the Purchaser that on
(i) the date hereof and (ii) the later of (x) the Completion Date or (y) in the
event a Warranty determines its own reference date, as of such reference date,
provided, however, that those Warranties referring to the Company shall apply to
the Business from the date of the signing of this Agreement until the date at
which the Business is effectively hived out from the Seller to the Company and
shall apply to the Company as of Completion.

 

13



--------------------------------------------------------------------------------



 



  6.2.  
Each of the statements set out in Schedule 3 is, and will be true, accurate and
complete in all respects and not misleading. The Seller shall be entitled to
update all Schedules of this Agreement to reflect the status on the Completion
Date with respect to any events or circumstances occurring after signing of this
Agreement, within five (5) Business Days of each such event or circumstance. The
scope and content of each Warranty of Seller contained in Schedule 3, as well as
Seller’s liability arising therefrom shall be conclusively (abschließend)
defined by the provisions of this Agreement (including the limitations on
Purchaser’s rights and remedies), which shall be an integral part of the
Warranties of Seller, and no Warranty of Seller shall be construed as a
guarantee (Garantie für die Beschaffenheit der Sache) of Seller within the
meaning of sections 443 and 444 of the German Civil Code.

  7.  
LIMITATION ON THE SELLER’S LIABILITY
       
Seller’s liability in respect of all claims under the Warranties shall be
limited as set forth in Schedule 2 except for tax claims, which shall be
governed by Schedule 4.

  8.  
TAX INDEMNIFICATION
       
The Seller shall indemnify and hold harmless the Purchaser, or at the election
of the Purchaser the Company or the Subsidiary, pursuant to the tax
indemnification clause set out in Schedule 4. Seller’s liability in respect of
all claims under the Tax Indemnification shall be determined by and be limited
as set forth in Schedule 4 and the reference made therein to Schedule 2.

  9.  
SELLER’S COVENANTS

  9.1.  
Prior to Completion the Seller undertakes to and covenants with the Purchaser
what is set forth in Schedule 6.

  9.2.  
The Seller undertakes and covenants with the Purchaser that at Completion Date
the Company employs all Key Employees unless a Key Employee objects his/her
transfer to the Company pursuant to Sec. 613 a of the German Civil Code or fails
to transfer for other reasons beyond the control of the Seller, for example
death. The Seller will pay all amounts that become payable to Employees under
the Personal Incentive Plan and Other Incentive Plan of the Business with
respect to the fiscal year ending 30 June 2010 when due and will invoice the
Company for its pro rata share of such amounts (which for example would be
1/12th of such amounts if Completion occurs on 28 May 2010) unless such amounts
are otherwise effectively paid by the Purchaser through inclusion of a prepaid
amount equal to the Company’s pro rata share within Working Capital. The
Purchaser shall cause the Company to pay any such invoice within ten (10) days
after receipt.

  9.3.  
The Seller undertakes and covenants that (i) Seller will file the trade registry
application for the registration of the Company, (ii) Seller will execute the
Hive Out Agreement, and (iii) the Hive Out Agreement shall not be amended in a
manner that adversely affects the Company or the Subsidiary without the consent
of the Purchaser in its sole discretion, and shall not be amended in any other
respect without the consent of Purchaser, which shall not be unreasonably
withheld or delayed.

 

14



--------------------------------------------------------------------------------



 



  9.4.  
Attached hereto as Schedule 5.3 is a full and complete description of the
possible product defect relating to the V1 Adapter (as defined in such
Schedule).
       
The Seller agrees to take all action necessary to correct the Problem (as
defined in Schedule 5.3) and any matters arising therefrom, including, without
limitation, the replacement, repair or reworking of the V1 Adapter, all shipping
and other costs related thereto, and all regulatory compliance required in
connection there with, in each case as determined by Seller in its reasonable
judgment and in the same manner as it would have determined had it continued to
own the Business after Completion (the “Required Action”). In addition, the
Seller shall indemnify and hold harmless the Purchaser and the Company from and
against any and all cost, loss, and expense (including, without limitation,
reasonable attorneys’ fees and expenses), but excluding indirect and
consequential damages and lost profit, relating to: (a) the Required Action;
(b) any claims by any customer or study participant associated with or arising
out of the Problem; or (c) any claims by any governmental agency or regulatory
authority, including any investigation and determination, associated with or
arising out of the Problem (any such claims described in clauses (b) and
(c) shall be considered Third Party Claims governed by Clause 5 of Schedule 2).
       
The obligations of the Seller hereunder shall be without limit as to time or
amount. All claims by Purchaser relating to or arising from the Problem shall be
exclusively governed by this Clause 9.4 and, other than the parties’ agreement
to comply with Clause 5 of Schedule 2, as set forth above in this Clause 9.4,
Schedule 2 shall not apply to such claims or to the Seller’s obligations under
this Clause 9.4.

  10.  
WARRANTIES AND COVENANTS OF PURCHASER

  10.1.  
The Purchaser represents and warrants by way of an independent guarantee
(selbständiges Garantieversprechen) pursuant to Section 311 para. 1 of the
German Civil Code (Bürgerliches Gesetzbuch, BGB) to the Seller that, on the date
hereof and the Completion Date each of the statements set out in following is,
and will be true, accurate and complete in all respects and not misleading. No
Warranty of Purchaser shall be construed as a guarantee (Garantie für die
Beschaffenheit der Sache) of Seller within the meaning of sections 443 and 444
of the German Civil Code.

  10.2.  
Authorization of the Purchaser: The Purchaser is a German limited partnership
validly existing and in good standing under the laws of the Federal Republic of
Germany and has the requisite power and authority to execute, deliver, and
perform this Agreement and each other document contemplated thereby to which it
is a party and perform the transactions contemplated by this Agreement. Such
execution, delivery and performance have been duly authorized by all necessary
corporate action and do not violate the articles of association or by-laws of
the Purchaser. This Agreement and each other document contemplated hereby
constitute legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser under applicable laws in accordance with its respective
terms.

  10.3.  
No additional consents: Neither the execution nor the performance of the
transactions contemplated hereby require any person to give notice to or, save
for the filing with the relevant merger control authorities, filing or obtain
third party consent. The execution or performance of this Agreement does not
violate any applicable law or decision by any court or governmental authority
binding on the Purchaser or any obligations of the Purchaser.

  10.4.  
No challenge: There is no action, suit, investigation or other proceeding
pending, or to the best knowledge of the Purchaser threatened, or which ought
reasonably to be expected against or affecting the Purchaser, before any court
or arbitral or governmental body or agency which in any manner challenges or
seeks to prevent, alter or materially delay the transactions contemplated by
this Agreement, and there are no facts or circumstances likely to give rise to
any such challenge.

 

15



--------------------------------------------------------------------------------



 



  10.5.  
Except as may be required pending the transfer or reregistration of licenses and
Permits and obtaining regulatory approvals required for the manufacture, use or
sale of the Company’s products or the provision of services, the Purchaser shall
cause the Company and the Subsidiary to cease making use of the trade names,
trademarks and product or service marks of Seller, Cardinal Health Inc., and any
of their respective Affiliates as soon as reasonably feasible but in no event
later than twelve (12) months from Completion, to remove any reference to any
such names, marks or expressions from all products, products promotions or
advertising material, business cards or any other items and to change its
corporate name to delete any reference or similarity to “CareFusion”, “Cardinal
Health” or corporate names of the Seller Group, except in each case to the
extent explicitly set out in separate written agreements entered into by the
parties, provided, however, that the tradenames, trademarks, product or service
marks of “Cardinal Health” shall not be used at all after the Completion Date,
except as set forth in the TTSA. The Purchaser and the Company shall indemnify
for, and hold harmless against, the Seller from any and all claims and
liabilities resulting from the continued use by the Company or any of its
Affiliates of the trademark/logos of the Seller and its Affiliates and/or
Cardinal Health, Inc.

  10.6.  
The Company shall pay the Bonuses to the beneficiaries on or before
September 30, 2010.

  11.  
COOPERATION

  11.1.  
The parties shall reasonably cooperate with each other with an aim at enabling
the Company to obtain or register all licenses, Permits and regulatory approvals
necessary to conduct the Business. Notwithstanding anything to the contrary,
Seller shall allow Purchaser to use existing licenses, Permits and regulatory
approvals until the necessary licenses, Permits and regulatory approvals are
obtained or registered by the Company.

  11.2.  
For the period of time until the regulatory approvals have been obtained the
parties shall reasonably cooperate with each other to put the Company in the
position it would have been in had such regulatory approvals been obtained on
the Completion Date.

  11.3.  
The parties agree that for tax purposes the Hive Out will not have retroactive
effect. To this end, the Purchaser shall cause the Company not to file after the
Completion an application pursuant to Section 20 para. 5 of the German
Reorganization Tax Act (UmwStG).

  11.4.  
Seller will cooperate at the request of the Purchaser to obtain any consent of
Ernst & Young required with respect to the inclusion of the Financial Statements
in any securities filings of the ultimate parent of the Purchaser.

  12.  
CROSS INDEMNIFICATION AND TRANSFER OF US EMPLOYEES AND US AND OTHER NON-GERMAN
ASSETS

  12.1.  
The parties acknowledge that the Seller and the Company will agree in the Hive
Out Agreement, a copy of which has been attached hereto as Schedule 8, to
cross-indemnify one another with respect to the statutory joint and several
liability (gesamtschuldnerische Haftung) pursuant to Sec. 133 UmwG (the
“Cross-Indemnification Obligation”), it being understood that the Guaranty shall
also cover the Cross-Indemnification Obligation. For clarity, the Cross
Indemnification Obligation is exclusive to the Hive Out Agreement. If the
Company would be liable under a Cross-Indemnification Obligation to the Seller
for a liability allocated in the Hive Out Agreement to the Business, the parties
agree that, notwithstanding such provisions of the Hive Out Agreement, to the
extent the Seller is liable to the Purchaser under this Agreement for the same
liability, the Company shall not be liable thereunder.

  12.2.  
At Completion, the Seller shall cause its Affiliates that own the US assets of
Seller’s Group relating to the Business and listed in the bill of sale,
assignment and assumption agreement (the “US Assignment”), and assignment of
trademarks and copyright assignment agreement attached hereto as Schedule 10
(collectively, the “US Transfer Documents”) to execute and deliver such
documents at Completion. The purchase price for the sale and transfer of these
assets is included in the Consideration.

 

16



--------------------------------------------------------------------------------



 



  12.3.  
Upon Completion, the Seller shall cause its Affiliates owning any non-German
assets of the Seller’s Group that relate to the Business and are listed in the
trademark assignment and transfer agreement attached hereto as Schedule 11, to
execute and to deliver such document(s) at Completion. The purchase price for
the sale and transfer of these assets is included in the Consideration.

  12.4.  
The parties will cooperate and support each other to transfer the employees
which are employed by US entities of Seller’s Group by means of such entities
terminating employment and Purchaser or an Affiliate of Purchaser hiring such
employees effective as of Completion. The Purchaser shall, or shall cause its
Affiliate that hire such employees to, execute and deliver the US Assignment at
Completion.

  13.  
INFORMATION
       
The Seller shall provide, or procure to be provided, to the Purchaser all such
information in its possession or under its control as the Purchaser shall from
time to time reasonably require after the Completion Date necessary to conduct
the Business (as it was conducted on Completion) and affairs of the Company if
and to the extent any such information is not in the possession of the Company
or cannot be procured, without unreasonable effort, by the Company.

  14.  
ANNOUNCEMENTS
       
No announcement, communication or circular concerning this Agreement shall be
made (whether before or after the Completion Date) by or on behalf of the
parties without the prior approval of the other (such approval not to be
unreasonably withheld or delayed) save for:

  14.1.  
announcements to employees, customers, suppliers and agents of the Company
and/or the Purchaser and/or any company which is a member of the same group as
the Purchaser in such form as may be reasonably required by the Purchaser; and

  14.2.  
such announcements as may be required by law or applicable rules and regulations
of stock exchanges, provided that the Seller and Purchaser shall provide each
other with a draft of such announcement as soon as practicable and shall
cooperate in connection with any such announcement so as to (i) reasonably
comply with such laws and regulations, (ii) be consistent with such
announcements, and (iii) prior to Completion, maintain confidentiality of
confidential commercial information the disclosure of which would cause
substantial harm to a party or its Affiliates.

  15.  
COSTS
       
Each of the parties shall bear and pay its own legal, accountancy, actuarial and
other fees and expenses incurred in and incidental to the preparation and
implementation of this Agreement, it being understood that in no event shall the
Company bear any of such fees and expenses. As between the parties, any transfer
taxes and similar domestic or foreign taxes or charges and the costs and fees of
the notary resulting from the execution and consummation of this Agreement and
the Deed in Reference shall be borne by the Purchaser. Subject to Completion,
Purchaser agrees to share equally any audit and review fees incurred prior to
Completion in connection with the Audited Financial Statements and review of the
Quarterly Financial Statements up to a maximum contribution of USD 400,000.00
(US dollars four hundred thousand) (“E&Y Audit Costs”), which E&Y Audit Costs
shall be paid promptly following receipt of an invoice therefor. Any costs in
excess of the aforesaid amount shall be borne by the Seller. Any costs for the
execution and notarization of the Hive Out shall be borne by the Seller.

 

17



--------------------------------------------------------------------------------



 



  16.  
ASSIGNMENTS
       
This Agreement and any rights and obligations hereunder cannot be transferred or
assigned in whole or in part without the prior written consent of the other
party, except Purchaser may assign any of its rights and obligations under this
Agreement to any subsidiary or Affiliate without prior consent, provided,
however that the Purchaser shall be jointly and severally liable (haftet
gesamtschuldnerisch) for any and all obligations under this Agreement.

  17.  
ENTIRE AGREEMENT
       
This Agreement, together with the Schedules attached hereto and subject of the
Deed in Reference, constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all prior written
and oral agreements between the parties hereto and all contemporaneous oral
agreements between the parties hereto, relating to the transaction contemplated
hereby.

  18.  
SEVERABILITY
       
Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby. Instead of the invalid or unenforceable provision a suitable and
equitable provision shall apply that, so far as is lawfully possible, comes as
close as possible to the intent and purpose of the invalid or unenforceable
provision. The same shall apply: (i) if the parties have, unintentionally,
failed to address a certain matter in this Agreement (Regelungslücke), in which
case a suitable and equitable provision shall be deemed to have been agreed upon
which comes as close as possible to what the parties, in the light of the intent
and purpose of this Agreement, would have agreed upon if they had considered the
matter; or (ii) if any provision of this Agreement is invalid because of the
scope of any time period or performance stipulated herein, in which case a time
period or performance permitted by law shall be deemed to have been agreed which
comes as close as possible to the stipulated time period or performance.

  19.  
NOTICES

All notices and other communications hereunder shall be made in writing and
shall be sent by facsimile, certified mail or reputable courier to the following
addresses:
If to the Seller, to:
CareFusion Corporation
Joan Stafslien
Executive Vice President, General Counsel and Secretary
3750 Torrey View Ct.
San Diego, CA 92130
USA
with a copy to
DLA Piper UK LLP
Christoph Papenheim
Westhafenplatz 1
60327 Frankfurt am Main
Germany

 

18



--------------------------------------------------------------------------------



 



If to the Purchaser, to:
eResearchTechnology, Inc.
Keith Schneck
Executive Vice President & Chief Financial Officer
1818 Market Street, Suite 1000
Philadelphia, PA 19103
USA
with a copy to:
Pepper Hamilton LLP
Barry Abelson
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
USA
or to such other recipients or addresses which may be notified by any party to
the other party in future and in writing.

  20.  
GOVERNING LAW AND ARBITRATION

  20.1.  
This Agreement shall be governed by, and be construed in accordance with, the
laws of the Federal Republic of Germany, without regard to principles of
conflict of laws and excluding any applications of the “United Nations
Convention on Contracts for the International Sale of Goods of April 11, 1980”.

  20.2.  
All disputes, controversies or differences arising out of or in connection with
this Agreement, including any question regarding its existence, validity or
termination (“Disputes”) shall be settled amicably by negotiation between the
parties within thirty (30) Business Days from the date of written notice of
either party of the existence of such Dispute.

  20.3.  
Failing such amicable settlement, all Disputes shall be finally settled under
the rules of the Arbitration of the American Arbitration Association (“AAA”)
before a single arbitrator selected under the rules of the AAA.
       
If the amount in controversy exceeds USD 10,000,000 million (US Dollars ten
million) either party shall have the right to have the Dispute resolved before a
panel of three arbitrators. In such case, one arbitrator shall be selected by
the claimant, a second shall be appointed by the parties against whom the claim
is brought within fifteen Business Days of the receipt of the notice identifying
the arbitrator appointed by the claimant. If the second arbitrator is not
appointed within such fifteen day period, AAA shall promptly make such
appointment. The two arbitrators so appointed shall appoint a chair of the panel
within fifteen Business Days of the appointment of the second arbitrator. Each
party may apply to any competent judicial authority for conservatory and interim
measures before or during the arbitral proceedings.

  20.4.  
The place of arbitration shall be New York, NY, USA. Unless the parties agree
otherwise, the rules of the AAA applicable in the venue shall apply. The
language of the arbitral proceedings shall be English.

 

19



--------------------------------------------------------------------------------



 



  20.5.  
In the event that mandatory rules of the applicable law requires any matter
arising out of or in connection with this Agreement and its execution to be
decided upon by an ordinary court of law, any competent jurisdictional authority
shall have exclusive jurisdiction.
       
The notary advised the persons appearing that

  •  
the Purchaser of the Shares assumes the unlimited liability, if any, jointly
with its legal predecessor in the Shares for contributions on shares not fully
paid up, for differences between the nominal value of shares and the value of
contributions in kind thereon and for repayment of contributions on shares;

  •  
shares in a German Limited Liability Company can only be validly transferred if
the transferor of the shares is the rightful owner of the shares (and did not
dispose of the shares earlier), unless the requirements for a bona fide
acquisition pursuant to sec. 16 para. 3 German Limited Liability Companies Act
(GmbHG) are fulfilled;

  •  
according to section 40 para 2 GmbHG, the notary must file a list of
shareholders signed by himself with the Commercial Register immediately after
the transfer of the Shares has become effective and that he has to provide the
Company with a copy of such list;

  •  
in relation to the Company only such person is considered as owner of the sold
Shares who has been named as such in the shareholders list held on record with
the Commercial Register;

  •  
a legal act of the Purchaser with regard to the corporate relationship which has
been taken before the new shareholders’ list stating the Purchaser as owner of
the Shares has been filed with the Commercial Register is deemed to be valid
from the beginning if the new shareholders’ list is held on record with the
Commercial Register without undue delay after such legal act has been taken;

  •  
until the shareholders’ list naming the Purchaser is held on record with the
Commercial Register a bona fide acquisition of the Shares by third parties is
possible pursuant to sec. 16 para 3 GmbHG;

  •  
he is unaware of the tax situation of the parties and that he did not check the
tax consequences of this Agreement and that, if required, the parties should
seek the advice of an auditor or a tax adviser before the execution of this
Agreement;

  •  
the notary is obliged pursuant to section 54 German Income Tax Implementation
Ordinance (EStDV) to submit one copy of this deed to the tax authorities; and

  •  
the parties are jointly liable for the costs of this deed, regardless of the
provisions therein.

 

20



--------------------------------------------------------------------------------



 



The above recording, all Schedules and Appendices were submitted to the
deponents for inspection and were approved by them. The deponents waived their
right to have read out the following documents:

  •  
Appendices II, III, IV Schedule 1 and 3, V, VII, VIII, IX, X and XI.

  •  
Schedules 6.1, 9.1 A, 11.1, 11.3, 11.8, 11.10, 11.12, 11.16, 11.17, 12.1, 12.6,
13.1, 13.2, 15.1, 15.6, 15.7a, 15.7b and 15.9.

Instead, the above listed documents were signed by the deponents on each page.
The above recording, all Schedules and Appendices except for the documents
listed above were read out to the deponents by the deputy notary — the
Appendices I, VI and XII were read out in German —.
Then, the above recording was signed by the deponents and the deputy notary in
their own hands as follows:

             
 
      signed   Dr. Chistoph Papenheim
 
      signed   Dr. Thomas Schulz
 
  Seal   signed   Dr. Frank Schreiber, Notarvertreter

 

21



--------------------------------------------------------------------------------



 



SCHEDULE 1
Completion Accounts
Part 1

  1.  
The Completion Accounts shall comprise a consolidated balance sheet of the
Business as at close of business on the Completion Date prepared in accordance
with US GAAP applied on a basis consistent with the Audited Financial Statements
except for changes in Deferred Revenues based on clause (i) of the definition of
Deferred Revenues (for example, the Audited Financial Statements are based on
amounts that would be deferred if revenues for project management services had
been recognized on a straight-line basis over the duration of the contract
rather than the Business’ historical practice of revenue recognition, which has
been based on the Business’ estimate of labor hours expected to be spent on such
services over the duration of the contract, which Seller may use in preparing
the Draft Completion Accounts, subject to the proviso in clause (i) of the
definition of Deferred Revenues); provided, that for purposes of this Schedule 1
Clause 1 goodwill shall not be subject to the provisions of Schedule 1 Clause 6
below.

  2.  
The Completion Accounts shall be prepared by the Seller in accordance with US
GAAP, on a basis consistent with the Audited Financial Statements.

  3.  
The Seller shall procure the preparation and submission to the Purchaser of a
draft of the Completion Accounts (“Draft Completion Accounts”) as soon as
reasonably practicable and in any event within 20 Business Days of Completion.
The Purchaser shall within 45 Business Days of receipt of the Draft Completion
Accounts give notice to the Seller (“Notice”) stating whether or not it agrees
with the Draft Completion Accounts and in the case of disagreement, the item or
items in dispute, the reasons for such dispute and details of its proposed
adjustments to the Draft Completion Accounts. Notwithstanding clause (i) of the
definition of Deferred Revenues, if the method for recognizing revenues for
project management services is adjusted from the Audited Financial Statements to
the Draft Completion Accounts and Purchaser disagrees with the calculation of
Deferred Revenues in the Draft Completion Accounts because it reasonably
believes that the proportional amount of effort left to complete the services is
not representative of what the actual unbooked revenue is, then Purchaser shall
include this matter in its Notice as an item in dispute to be governed by this
Schedule.

  4.  
If the Purchaser does not give the Notice within the prescribed period, then it
shall be deemed to have agreed to the Draft Completion Accounts which shall
constitute the Completion Accounts.

  5.  
If the Notice states that the Purchaser agrees with the Draft Completion
Accounts, then such accounts shall constitute the Completion Accounts.

 

1



--------------------------------------------------------------------------------



 



  6.  
If the Notice states that the Purchaser disagrees with the Draft Completion
Accounts then:

  6.1  
the Seller and Purchaser shall endeavor to agree in good faith to those items
detailed as disputed in the Notice and shall be deemed to have agreed to all
other items in the Draft Completion Accounts;

  6.2  
if all the items in dispute are resolved by agreement between them, the Seller
and the Purchaser shall without undue delay sign a joint statement appending a
copy of the Draft Completion Accounts adjusted to reflect the disputed items as
so agreed and confirming that such accounts constitute the Completion Accounts;

  6.3  
if within 30 Business Days of receipt of the Notice, the Seller and the
Purchaser have not agreed on the Completion Accounts in accordance with
Schedule 1, Part 1, Clause 3, the item or items that remain in dispute shall be
referred for determination by an Expert in accordance with the provisions of
Part 2 of this Schedule upon the written request of either the Seller or the
Purchaser; and

  6.4  
if the Seller and the Purchaser do not agree the Completion Accounts in
accordance with Schedule 1, Part 1, Clause 3, then the Draft Completion Accounts
shall be adjusted to reflect:

  6.4.1.  
any disputed items that are agreed between the Seller and the Purchaser in
writing;

  6.4.2.  
the Expert’s determination made pursuant to Part 2 of this Schedule with respect
to the disputed items; and

  6.4.3.  
shall constitute the Completion Accounts.

  6.5  
For the purpose of the calculation of Cash, Indebtedness, Working Capital and
the Consideration, (i) the relevant amounts shall be as shown in the Draft
Completion Accounts if no Notice is duly delivered by the Purchaser, or (ii) if
such a Notice is duly delivered, either as agreed by the Purchaser and the
Seller pursuant to Schedule 1, Part 1, Clause 3, or, in the absence of such
agreement, as shown in the Draft Completion Accounts as adjusted pursuant to
Schedule 1, Part 1, Clause 6.4.

  7.  
Save as provided in Part 2 of this Schedule, the parties shall bear and pay
their own costs incurred in connection with the preparation, review and
agreement or determination of the Completion Accounts.

  8.  
The Seller shall submit to the Purchaser a statement of Allianz AG showing the
cash surrender value of the Pension Policies and the actuarially computed
pension liabilities (“Actuarial Pension Liabilities”) for which such balance is
maintained on the Completion Date.

 

2



--------------------------------------------------------------------------------



 



Expert
Part 2

  1.  
Expert shall be BDO Deutsche Warentreuhand AG or any other accounting firm
having international reputation (the “Expert”). If such accounting firm is
unwilling or unable to act as the Expert and the parties cannot mutually agree
upon another Expert with international reputation within two weeks, an Expert
with international reputation shall be appointed, upon request of either party,
by the Institute of Chartered Accountants (Institut der Wirtschaftsprüfer) in
Düsseldorf. Each of the Seller and Purchaser for itself and on behalf of its
Affiliates represent that neither it nor its counsel employ or have employed the
Expert under any engagements where during the preceding 36 months the Expert was
paid in excess of USD 100,000 in the aggregate.

  2.  
The Expert, acting as an expert (Schiedsgutachter) and not as an arbitrator
(Schiedsrichter), shall, based on the standards set forth in Part 2, Clause 1
above, decide whether and to what extent the Draft Completion Accounts require
adjustment. The Expert, in making its determination, shall only take into
account any remaining differences submitted to it and shall limit its
determination to the scope of the dispute between the parties. Section 317 of
the German Civil Code shall not apply. The Expert shall be entitled (i) to
determine the conduct of proceedings and shall give the parties adequate
opportunity to present their arguments; (ii) to decide on the interpretation of
this Agreement to the extent relevant for its decision; and (iii) to render a
written reasoned decision. The Expert shall not reach conclusions beyond the
position of the party (or parties) as reflected in the Notice.

  3.  
The Purchaser and the Seller shall cooperate with and assist, and shall cause
their respective accountants and the Company to cooperate with and assist, the
Expert in the conduct of its review. Such cooperation and assistance shall
include, without limitation, the making available to the Expert of all relevant
books and records of the Companies and any other information relating to the
Companies (including accountants’ work papers).

  4.  
The parties shall instruct the Expert to deliver its written opinion (including
reasons for the Expert’s decision on each disputed item) to them not later than
two months (or within any other period of time mutually agreed) after the
remaining differences have been referred to it. The decision of the Expert shall
be conclusive and binding on the parties (within the limits set forth in
Section 319 of the German Civil Code (Bürgerliches Gesetzbuch — “BGB”)) and
shall not be subject to any appeal. The fees and disbursements of the Expert
shall be allocated between the Seller and the Purchaser in proportion to their
respective success and defeat pursuant to Section 91 of the German Code of Civil
Procedure (Zivilprozessordnung — “ZPO”).

 

3



--------------------------------------------------------------------------------



 



SCHEDULE 2
Seller’s Liability

  1.  
Remedies of the Purchaser for Breach of Warranties or Covenants

  1.1  
In the event of a breach of any of the Warranties or a Covenant of the Seller,
the Purchaser shall promptly notify the Seller of that breach, describe its
claim in reasonable detail and, to the extent then feasible, set forth the
estimated amount of such claim.

  1.2  
Subject to the limitations set forth in this Agreement, if there is any breach
or non-fulfillment of any of the Warranties or Covenants set forth herein, the
Purchaser shall have the right at its option to (i) waive such breach or
non-fulfillment; (ii) cause the Seller within no later than 10 Business Days
after it has received written notice from Purchaser of such breach of Warranty
or Covenant to put the Purchaser or the Company in such respective position in
which the Purchaser or the Company (as the case may be) would have been in had
the Warranty or Covenant not have been breached (i.e. restitution in kind;
Naturalrestitution); (iii) cause the Seller to pay such monetary damages in an
amount equal to any Losses from or in connection with any breach of Warranties
or Covenants (Schadensersatz in Geld), to the Purchaser or, alternatively and at
the election of the Purchaser, to the Company provided, however, that if such
breach or non-fulfillment occurs prior to Completion and results in a Material
Adverse Effect such that the Condition set forth in Clause 8 of Schedule 5 has
not been satisfied then, for the avoidance of doubt, the Purchaser, but not the
Seller, shall have the rights under Clause 3.1. The Purchaser shall in no event
be entitled to any double recovery for any Losses under separate provisions of
the Agreement or pursuant to any provision of the law.

  1.3  
“Losses” shall mean all liabilities, reasonable costs and expenses and other
damages within the meaning of Sections 249 et seq. of the German Civil Code, on
a Euro-for-Euro basis, including consequential or indirect damages
(Folgeschäden, mittelbare Schäden), lost profits (entgangener Gewinn),
frustrated expenses (vergebliche Aufwendungen) within the meaning of Section 284
of the German Civil Code. Any Loss shall be computed net of (i) any present
advantages and benefits (ii) of any amounts which are received or would have
been received by the Company in respect of such Losses if the Company had in
place a policy of insurance having substantially the same terms as are
commercially reasonable at the time of the Loss with policy limits substantially
the same as those that are commercially reasonable at the time of the Loss, and
any amounts due to post-Completion changes to law including, but not limited to,
tax rules or laws and applicable accounting rules and standards. For the
avoidance of doubt, neither the Purchaser nor the Company shall be obligated to
change its respective conduct of business in order to reduce any damages
actually suffered by any of them. The statutory obligation to mitigate damages
pursuant to Section 254 of the German Civil Code, as such obligation is
interpreted under German law, shall remain unaffected.

 

1



--------------------------------------------------------------------------------



 



  2.  
Limitations on Liability

  2.1  
The Seller shall only be liable for any Losses arising from a breach of any
Warranties, but for the avoidance of doubt not Covenants, contained in this
Agreement if Losses, in the aggregate, exceed an amount of one percent (1%) of
the Consideration, and in such event, the Seller shall be required to pay the
entire amount of all such Losses, provided that, this limitation shall not apply
to Losses related to the failure to be true and correct of any of the
representations and warranties set forth in Schedule 3, Clause 7.

  2.2  
The aggregate liability of the Seller for all breaches of Warranties, but for
the avoidance of doubt not Covenants, shall be limited to USD 37,500,000 (US
Dollars thirty seven million five hundred thousand), provided that there shall
be no limit with respect to Warranties contained in Schedule 3, Clause 1
(Organization and Good Standing); Schedule 3, Clause 2 (Authority; No Conflict);
Schedule 3, Clause 3 (Capitalization; Title to Shares); and the last sentence of
Schedule 3, Clause 5.1 (No Claims).

  2.3  
The limitations of this Clause 2 and of Clause 3 below shall not apply to any
claims of the Purchaser which are based on fraud or willful misconduct (Vorsatz)
of the Seller.

  2.4  
In the event that a fact or circumstance results in the breach of more than one
of the Warranties, the Purchaser can recover Losses only from the breach
resulting in the greatest amount of Losses.

  3.  
Limitation Period

  3.1  
Except as otherwise provided herein, all claims of the Purchaser for the breach
of the Warranties contained in Schedule 3, Clause 1 (Organization and Good
Standing); Schedule 3, Clause 2 (Authority; No Conflict); and Schedule 3, Clause
3 (Capitalization; Title to Shares) shall be time-barred (verjähren) upon
expiration of a period of ten (10) years after the date hereof. All claims of
the Purchaser for the breach of the other Warranties under this Agreement shall
be time-barred upon expiration of a period of eighteen (18) months after the
date hereof.

  3.2  
Any limitation period in respect of claims for a breach of Warranty pursuant to
this Agreement shall be suspended (gehemmt) only in the event of the
commencement of arbitration proceedings (in accordance with Clause 20 of the
Agreement) within the applicable limitation period (Section 204(1) no. 1 of the
German Civil Code). Section 203 in connection with Section 209 of the German
Civil Code shall not apply.

 

2



--------------------------------------------------------------------------------



 



  4.  
Exclusion of Further Remedies

  4.1  
The parties agree that the rights and remedies which the Purchaser or the
Company may have with respect to the breach of any Warranties by the Seller
contained in this Agreement are limited to the rights and remedies explicitly
contained herein and that, in particular, any and all further damage claims
based on any such breach by the Seller are excluded.

  4.2  
The rights and remedies of the Purchaser or the Company hereunder for any breach
of a Warranty, including the rights and obligations under this Schedule 2 are
the sole remedies of the Purchaser against the Seller in connection with such
breach. The Purchaser hereby waives any claims under statutory remedies for
defects of the object of purchase (Sections 433 et seq. of the German Civil
Code), statutory contractual or pre-contractual obligations (Sections 280
through 284, 311 of the German Civil Code) or frustration of contract
(Section 313 of the German Civil Code) or tort (Sections 823 et seq. of the
German Civil Code).

  4.3  
The provisions of this Clause 4 shall not affect any mandatory rights and
remedies of the Purchaser for fraud or willful misconduct (Vorsatz) of the
Seller, e.g., Section 826 of the German Civil Code or Section 823(2) of the
German Civil Code in connection with criminal offences committed with intent
(vorsätzlich).

  5.  
Third Party Claims / Conduct of Claims

  5.1  
In the event that any action, claim, demand or proceeding with respect to which
the Seller may be liable under this Agreement, including any claim that the
Purchaser’s, the Company’s or the Subsidiary’s performance, manufacture, use
and/or sale of products and/or services related to the Business infringes any
intellectual property right of any third party, (“Third Party Claim”) is
asserted or announced by any third party (including any governmental authority)
against the Purchaser or the Company (“Claim Addressee”), the Purchaser shall
enable, at the sole expense of the Seller, the Seller to defend the Claim
Addressee against the Third Party Claim. The Seller shall have the right to
defend the Claim Addressee by all appropriate actions and shall have, at any
time during the proceedings, coordinate such defense with and interact with the
Purchaser. In particular, the Seller may participate in and direct all
negotiations — upon coordination with the Purchaser — correspondence with the
third party and appoint and instruct counsel. No action by the Seller or its
representatives in connection with the defense shall be construed as an
acknowledgement (whether express or implied) of the Purchaser’s claim under this
Agreement or of any underlying facts related to such claim.

 

3



--------------------------------------------------------------------------------



 



  5.2  
The Purchaser agrees, and shall cause each Claim Addressee, at the sole expense
of the Seller (i) to fully cooperate with, and assist the Seller in the defense
of any Third Party Claim; (ii) to diligently conduct the defense (to the extent
that the Seller is not in control of the defense); (iii) not to acknowledge or
settle the Third Party Claim without the Seller’s prior written consent, which
shall not be unreasonably withheld or delayed; (iv) to provide the Seller’s
representatives access, upon reasonable advance notice and during normal
business hours, to all relevant books and records, other information, premises
(regardless of owned or leased) and personnel of the Company; (v) to allow the
Seller and its representatives to copy or photograph any assets, accounts,
documents and records for the purpose of avoiding, disputing, defending,
appealing, compromising or contesting any Third Party Claim or liability as the
Seller or its advisors may reasonably request; (vi) to deliver to the Seller
without undue delay copies of all relevant orders (Bescheide), decisions,
filings, motions and other documents of any court, authority or party to the
conflict; and (vii) to give the Seller reasonable opportunity to comment on and
discuss with the Purchaser and the Company any measures which are necessary or
appropriate to take or to omit in connection with a Third Party Claim, and to
comment on and review any reports and documents and to participate in all
relevant court hearings and any other meetings (it being understood that
subsections (ii) — (vii) above shall apply, irrespective of whether or not the
Seller has elected to defend the Third Party Claim).

  5.3  
The failure of any Claim Addressee to comply with any of its obligations under
this Clause 5 shall release the Seller from its respective indemnification
obligation hereunder to the extent that the Seller is prejudiced by such
failure.

 

4



--------------------------------------------------------------------------------



 



SCHEDULE 3
The Warranties

  1.  
Organization and Good Standing

  1.1  
Commencing with its date of incorporation, both the Company and the Subsidiary
are limited liability corporations (Gesellschaft mit beschränkter Haftung) duly
organized and validly existing under the laws of the Federal Republic of
Germany. The Company has not operated any business other than its incorporation
and any transactions necessary to be completed in connection therewith.

  1.2  
The Company (as of the date of its incorporation), the Subsidiary and the Seller
is each a corporation duly organized, validly existing and in good standing
under the laws of its respective jurisdiction of organization with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it proposes to own or
use, and to perform all its obligations under the Transaction Documents.

  2.  
Authority; No Conflict

  2.1  
The Seller has all requisite corporate power and authority, to execute and
deliver this Agreement, the TSA, the Supply Agreements and software license
agreements and quality assurance agreements as described in Schedule 7
(collectively, with this Agreement, the “Transaction Documents”) and the
consummation of the transactions contemplated herein and therein are within its
respective powers.

  2.2  
The execution and delivery by the Seller of the Transaction Documents and the
consummation of the transactions contemplated herein and therein do not and will
not directly or indirectly (with or without notice or lapse of time):

  2.2.1  
breach or result in a default, require any consent or give to others any rights
of termination, acceleration, suspension, revocation, cancellation or amendment
of any material agreement to which the Company or the Subsidiary is a party or
by which any of them or any of their respective assets are bound or subject;

  2.2.2  
breach or otherwise violate any order, writ, judgment, injunction or decree
issued by any court, tribunal, adjudicatory authority, governmental official or
entity to which the Company or the Subsidiary or any of their respective assets
are bound or subject;

  2.2.2  
result in the creation of any Lien on the assets of the Company or the
Subsidiary or the Shares;

 

1



--------------------------------------------------------------------------------



 



  2.2.3  
violate, or give any person the right to challenge any of the transactions
contemplated hereby or by any of the other Transaction Documents or to exercise
any remedy or obtain any relief under, any law, rule, regulation, ordinance or
code of any governmental entity to which the Company, the Subsidiary or any of
their respective assets are bound or subject;

  2.2.4  
except as set forth in Schedule 12.6, require any consent, authorization,
approval, exemption or other action by, or any filing, registration or
qualification with, any person; or

  2.2.5  
violate any provision of the charter or other organizational documents of the
Company or the Subsidiary, including, without limitation, the articles of
association of the Company or the Subsidiary.

  2.3  
Assuming compliance with any applicable requirements under merger control laws
or any other regulatory requirement, the execution and performance of this
Agreement by the Seller requires no approval or consent by any governmental
authority and does not violate any applicable law or decision by any court or
governmental authority binding on the Seller.

  3.  
Capitalization; Title to Shares

  3.1  
Upon the Hive Out being registered in the Commercial Register, the authorized
share capital of the Company consists of 25,100 shares, par value EUR 1 per
share, of which all shares are issued and outstanding and constitute the Shares.

  3.2  
The Seller is the sole record and beneficial owner of the Shares, free and clear
of any and all Liens. Seller has the power and authority to sell, transfer,
assign and deliver such Shares as provided in this Agreement, and such delivery
will convey to Purchaser good and unrestricted title to such Shares, free and
clear of any and all Liens.

  3.3  
The contributions on the Shares have been fully paid up and the Shares are not
subject to any subsequent contribution obligation.

  3.4  
The Company does not hold any equity interest in any entity except for the
Subsidiary. The Company holds good and unrestricted title in all of the shares
in the Subsidiary.

  3.5  
Neither the Company nor the Subsidiary is a party to an enterprise agreement
within the meaning of Sections 291 and 292 of the German Stock Corporation Act
(Aktiengesetz) or a comparable agreement under any other jurisdiction.
Schedule 3.5 contains current, true and accurate copies of the articles of
association and for the Subsidiary an excerpt from the Commercial Registers and
reflects all facts and information that require registration for the Company and
the Subsidiary; no additional articles of association or other agreement between
shareholders exist. All facts relating to the Subsidiary that can or must be
registered in such excerpt have actually been registered.

 

2



--------------------------------------------------------------------------------



 



  4.  
Subsidiary

  4.1  
The information provided in Preamble C regarding the Subsidiary is correct.

  4.2  
The Subsidiary has all requisite corporate or entity power and authority to own
its properties and carry on its business as presently conducted. The shares of
the Subsidiary are validly issued, fully paid and non-assessable and were not
issued in violation of any purchase or call option, right of first refusal,
subscription right, preemptive right or any similar right. No shares of capital
stock are held by the Subsidiary as treasury stock. There is no existing option,
warrant, call, right or contract to which the Subsidiary is a party requiring,
and there are no convertible securities of the Subsidiary outstanding which upon
conversion would require, the issuance of any shares of capital stock or other
equity interests of the Subsidiary or other securities convertible into shares
of capital stock or other equity interests of the Subsidiary. There are no
material restrictions on the ability of the Subsidiary to make distributions of
cash to the Company.

  5.  
Financial Statements

  5.1  
Attached as Schedule 5.1(a) hereto are true and complete copies of the draft
consolidated unaudited financial statements for the Business (as carve-out
financial statements on the basis of the financial statements of the Seller) and
the Subsidiary as of December 31, 2008 and 2009 and for the respective periods
then ended (the “Unaudited Financial Statements”). The Seller will deliver,
prior to Completion, consolidated unaudited financial statements for the
Business (the “Quarterly Financial Statements”) as of and for the calendar
quarter ended 31 March 2010 (the Audited Financial Statements, the Unaudited
Financial Statements and the Quarterly Financial Statements, being collectively
referred to as the “Financial Statements”). The Quarterly Financial Statements
and the Audited Financial Statements will be, and to Seller’s Knowledge, the
Unaudited Financial Statements are, correct and complete in all material
respects and will be or were, as the case may be, prepared in accordance with
the books of account and other financial records of the Seller, the Company and
the Subsidiary and US GAAP applied on a consistent basis. The Quarterly
Financial Statements will have been reviewed under SAS 100 by Ernst & Young. The
Quarterly Financial Statements and the Audited Financial Statements will
present, and to Seller’s Knowledge the Unaudited Financial Statements present,
fairly, in all material respects, the financial position, assets and liabilities
and results of operations of the Company, the Business and the Subsidiary as of
the respective dates thereof and during the respective periods covered thereby,
subject, in the case of the Quarterly Financial Statements, to normal recurring
year-end adjustments. The Business and the Company did not have any liabilities,
accruals or Indebtedness required to be set forth in the balance sheet as of
December 31, 2009 included in the Audited Financial Statements in accordance
with US GAAP other than as set forth therein, and as of Completion, the Business
and the Company will not have any liabilities, accruals or Indebtedness that are
required to be set forth in the Completion Accounts in accordance with US GAAP
other than those set forth in the Audited Financial Statements, or incurred in
the ordinary course of business after the Balance Sheet Date and,

 

3



--------------------------------------------------------------------------------



 



     
in each case, set forth in the Completion Accounts to the extent required to be
set forth in the Completion Accounts in accordance with US GAAP. In addition, to
Seller’s Knowledge, as of Completion, the Business and the Company will not have
any liabilities, accruals or Indebtedness other than as set forth in the
Completion Accounts or described in Schedule 5.3. As of the date hereof, neither
the Seller nor any of its Affiliates has any claim against the Company or the
Subsidiary directly, or by way of indemnity or contribution, whether directly,
by counter-claim, set-off, action in recoupment, joinder or otherwise, for any
action, event or condition relating to, arising from or in connection with the
conduct of the Business or otherwise prior to and assuming Completion, and as of
Completion, neither the Seller nor any of its Affiliates will have any such
claim except to the extent included in Working Capital and set forth in the
Completion Accounts.

  5.2  
The Accounts Receivable included in Working Capital arose in bona fide
transactions, conducted in the ordinary course of the Business with customers of
the Business, and to the Knowledge of the Seller, are not subject to any claims,
set off or reduction, and do not reflect any acceleration of purchases by such
customers outside of normal trading activity; the Seller has no Knowledge of any
reason why such Accounts Receivable are not collectable (net of the respective
reserves set forth in the Financial Statements) in the ordinary course of the
Business.

  5.3  
Except as set forth in Schedule 5.3, the Inventory, net of reserves, included in
Working Capital is of ordinary quality consistent with specifications, is not
obsolete, is of a quantity that Seller believes as of the date hereof is usable
or salable in the ordinary course of the Business and is not excessive given the
present circumstances of the Business and is not defective. Except as set forth
in Schedule 5.3, the finished goods included in such Inventory are in
conformance with warranties of the Business.

  6.  
Sufficiency and Ownership of Assets

  6.1  
The Company and the Subsidiary own, or have a valid leasehold interest in, or
valid license for, all assets, including any Intellectual Property, and all
archived data, study results and corporate memory necessary for the conduct of
their business as currently conducted. Schedule 6.1 contains a list of all study
results included as part of the archived data. All tangible assets of the
Company and the Subsidiary are in a good state of maintenance and repair and
adequate for use in the business of the Company and the Subsidiary to the extent
of their current operations. Neither the Company nor the Subsidiary owns any
real property. The Company and the Subsidiary enjoy peaceful and undisturbed
possession under all leases under which they are operating, and all such leases
are valid and subsisting in full force and effect without any material default
of the Company or the Subsidiary thereunder and, to the Seller’s Knowledge,
without any default thereunder of any other party thereto. No event has occurred
and is continuing, to the Seller’s Knowledge, which, with due notice or lapse of
time or both, would constitute a default or event of default by the Company or
the Subsidiary under any such lease or agreement or by any other party thereto.
The possession of such property by the Company or the Subsidiary has not been
disturbed and no claim has been asserted against the Company, the Seller or the
Subsidiary that is adverse to its rights in such Intellectual Property or
leasehold interests.

 

4



--------------------------------------------------------------------------------



 



  6.2  
As of Completion, the Company and the Subsidiary will have good and unrestricted
title to the assets free and clear of all Liens reflected on the balance sheet
as of the Balance Sheet Date, or acquired by the Company or the Subsidiary since
the Balance Sheet Date other than assets disposed of in the ordinary course of
business since the Balance Sheet Date.

  7.  
Personal Property
       
The Company and the Subsidiary have good and unrestricted title to all of the
items of tangible personal property listed in the attachment to the Hive-Out
Agreement (except as sold or disposed of subsequent to the date thereof in the
ordinary course of business and not in violation of this Agreement), free and
clear of any and all Liens. All such items of tangible personal property which,
individually or in the aggregate, are used in the operation of the Business are
in good condition and in a state of ordinary maintenance and repair (ordinary
wear and tear excepted) and are suitable for the purposes used.

  8.  
Restriction on Business Activities
       
There is no non-compete or other agreement which has or reasonably could be
expected to have the effect of prohibiting or materially impairing the Business
of the Company or the Subsidiary as conducted on Completion.

  9.  
Insurance

  9.1  
Schedule 9.1 Part A contains a list of policies of insurance covering the
Business. Purchaser accepts and acknowledges that upon Completion the policies
listed in Schedule 9.1 Part A will lapse.

  9.2  
The Policies are in full force and effect and all premiums due under insurance
contracts entered into by the Company or the Subsidiary have been paid or
accrued for. With respect to any Policy that is an “occurrence” basis policy,
the Company or the Subsidiary, as the case may be, shall be entitled to the full
benefits and responsible for all deductibles or retention, if applicable, of
such insurance following Completion with respect to occurrences prior to
Completion, as far as not covered by insurance of the Purchaser. The Company and
the Subsidiary maintain all Policies in amounts and types required by law.
Neither the Company nor the Subsidiary is in default with respect to any
provision contained in any Policy, nor has the Company or the Subsidiary failed
to give any notice or present any claim hereunder in accordance with the term of
the Policies, and no cancellation, non-renewal, reduction of coverage or
arrearage in premiums has occurred or, to the Seller’s Knowledge, been
threatened or notice thereof given with respect to any Policy, nor does the
Seller have any Knowledge of any grounds therefore.

 

5



--------------------------------------------------------------------------------



 



  9.3  
Other than the insurances listed in Schedule 9.1 Part A the Company and the
Subsidiary do not legally require additional insurance to continue to conduct
the Business to the extent and manner conducted on Completion.

  10.  
No Material Adverse Change
       
Since December 31, 2009, there has not been any Material Adverse Effect.

  11.  
Employees and Pensions

  11.1  
Schedule 11.1 contains a complete and correct list of managing directors
(Geschäftsführer) of the Business (“Key Employees”) and employees of the Company
and the Subsidiary (“Employees”), including position, date of birth, years of
service, date of commencement of employment, gross base salary and annual gross
target remuneration (regarding the latter, other than the US employees)
(including all variable payments and other non-statutory benefits).

  11.2  
Neither the Company nor the Subsidiary employs any additional Employees or Key
Employees; in particular, individuals working for the Company or the Subsidiary
as freelancers, consultants or similarly will be considered regular employees by
the German authorities.

  11.3  
Schedule 11.3 includes a list of all employment contracts that significantly
deviate from the standard employment contract of the Business. There are no
dormant service or employment relationships at the Company and the Subsidiary.
Employees on maternity leave are not considered dormant employment relationship.

  11.4  
There are no special service contracts for Key Employees currently in force at
the Company and the Subsidiary.

  11.5  
The overall obligation resulting from loans to Employees or Key Employees of the
Company and the Subsidiary does not exceed EUR 50,000.

  11.6  
Schedule 11.6(a) contains a correct and complete list of all employee incentive
plans applicable to Employees and Key Employees. Schedule 11.6(b) contains a
correct and complete list of Employees and Key Employees entitled under such
plans including the respective figures (target amounts, etc.). There are no
other commitments for the Company deriving from stock option schemes or other
incentive plans granted by the parent company, except those stated in
Schedule 11.6(a).

  11.7  
There are no claims for remuneration or other claims (including compensation for
accrued but outstanding vacation or overtime compensation) of current or former
Employees or Key Employees against the Company and the Subsidiary which exceed
the overall amount of EUR 50,000. Except as set forth on Schedule 11.7, no
current or former Employee or Key Employee is entitled to compensation resulting
from a (current or prospective) post-contractual non-compete obligation.

 

6



--------------------------------------------------------------------------------



 



  11.8  
Other than statutory pension rights (gesetzliche Rentenversicherung) and as set
out in Schedule 11.8, no pension or retirement schemes or similar commitments or
arrangements with current or former Key Employees or Employees exist or have
been made or promised by the Company or the Subsidiary. All contributions due
under such scheme with respect to any of the Employees or former employees of
the Company or the Subsidiary as well as their current or former Key Employees
to and including the Completion Date have been fully and timely paid or
sufficient reserves have been provided for in the Financial Statements. It is
understood that any rights and assets relating to the pension fund for the
Seller (Unterstützungskasse) shall not be transferred to the Purchaser and are
thus excluded from this Warranty.

  11.9  
Schedule 11.9 contains a complete and correct list of all Company practice and
custom (betriebliche Übung), collective bargaining agreements (Tarifverträge),
work agreements (Betriebsvereinbarungen) and other collective agreements
applicable to the Company and the Subsidiary, including, but not limited to,
conciliation of interests agreements (Interessenausgleiche) and social plans
(Sozialpläne). The works agreement dated October 16, 2009 regarding the
restructuring of the business in Höchberg expired 31 March 2010 and is not
applicable to the Employees and the Employees are — also with regard to future
operational changes — not entitled to severance payments or other benefits in
the event of a termination of the employment relationship by the employer under
such works agreement.

  11.10  
Schedule 11.10 contains a complete and correct list of all works councils
(Betriebsräte) and joint works councils (Gesamtbetriebsräte), including its
members and substitutes (Ersatzmitglieder).

  11.11  
The Business has in 2008 and 2009 and through the date of this Agreement not
experienced, and to the Seller’s Knowledge, there is no threatened strike, work
stoppage or other collective labor or works council controversy or dispute of
any material nature.

  11.12  
Except as listed in Schedule 11.12, neither the Company nor the Subsidiary have
made use of labor lease (Arbeitnehmerüberlassung) within the last four years.
None of the leased employees was or is entitled to claim for direct employment,
due to missing permission of the supplier or other legal implications. There are
no open claims of the supplier against the Company for leasing fees due to low
salary payments by the supplier (breach of the equal pay principles).

  11.13  
To Seller’s Knowledge, the Company and the Subsidiary are in material compliance
with all laws and regulations dealing with, but not limited to, wages, hours,
vacation, and working conditions for their Employees and Key Employees. All
compensation and withholding obligations of the Company or the Subsidiary to or
in respect of its current and former Employees and Key Employees have been
fulfilled when due or have been properly provided for in the Financial
Statements. In particular, all taxes and social security contributions due for
current or former Employees or Key Employees of the Company and the Subsidiary
have been correctly withheld and paid to the competent authorities.

 

7



--------------------------------------------------------------------------------



 



  11.14  
All participation rights of employees representations with regard to this
transaction have been regarded, in particular, the economic committee and/or the
works councils of the Company and the Subsidiary have been properly informed
according to Sec. 106/109a Works Constitution Act (Betriebsverfassungsgesetz —
BetrVG).

  11.15  
There is no term of employment for any Employee or Key Employee of the Company
or the Subsidiary which provides that a change of control in the Company or the
Subsidiary shall entitle the Employee or Key Employee to treat the change of
control as amounting to a breach of contract or entitling him to any benefit or
modification of the terms of employment or payment whatsoever, or entitling him
to treat himself as redundant or otherwise dismissed or released from any
obligation.

  11.16  
Except as disclosed in Schedule 11.16, none of the Employees or Key Employees
(i) has terminated or to Seller’s Knowledge has any present intention to
terminate its employment, or (ii) to Seller’s Knowledge is a party to any
confidentiality, non-competition, proprietary rights or other such agreement
between such Employee or Key Employee and any other person besides Company or
the Subsidiary that would be material to the performance of such Employee’s or
Key Employee’s employment duties, or the ability of the Purchaser to conduct the
Business. No dispute or litigation is outstanding between the Company or the
Subsidiary and any of their current or former Employees or Key Employees.

  11.17  
Other than set out in Schedule 11.17, the Company has not offered or agreed any
future variations in the terms and conditions of the employment of the Key
Employees and Employees of the Company other than in the ordinary course of
business.

  12.  
Material Contracts

  12.1  
Schedule 12.1 contains a complete and accurate list of all Material Contracts.

  12.2  
To Seller’s Knowledge, the Material Contracts have been validly executed and are
fully effective and enforceable in accordance with their terms.

  12.3  
The Seller has delivered to the Purchaser or its representatives true, complete
and correct copies of all written Material Contracts, together with all
amendments thereto, and accurate descriptions of all material terms of oral
Material Contracts.

  12.4  
Neither the Company nor the Subsidiary is in material breach of any Material
Contract and no act or omission by the Company or the Subsidiary has occurred
which, with notice or lapse of time or both, would constitute any such material
breach under any term or provision of any such Material Contract, and the
Company and the Subsidiary have performed, in all material respects, its
obligations under each Material Contract to which it is a party.

 

8



--------------------------------------------------------------------------------



 



  12.5  
No party to a Material Contract has notified the Company or the Subsidiary of
its intention to terminate a Material Contract.

  12.6  
Except as set forth on Schedule 12.6, no consents or approvals are required, as
a consequence of the Hive Out or as a consequence of the consummation of the
transactions contemplated by this Agreement.

  12.7  
Neither the Company nor the Subsidiary have violated, in any material respect,
any protocol for any study in connection with which the Company or the
Subsidiary provides services under any Material Contract.

  12.8  
To Seller’s Knowledge, no other party to a Material Contract with the Company or
the Subsidiary is in material breach of any such Material Contract, and no act
or omission has occurred by any party which, with notice or lapse of time or
both, would constitute any such material breach under any term or provision
thereof.

  12.9  
“Material Contracts” for purposes of the Agreement means the following kind of
agreements to which the Company or the Subsidiary is a party or which relates to
the business, assets, operations or prospects of the Company or the Subsidiary,
including without limitation, any of the following:

  12.9.1  
agreements relating to the acquisition or sale of interests in other companies
or businesses providing, in each case, for a consideration of USD 50,000.00 or
more, including, without limitation, any contracts relating to the acquisition,
sale, lease or disposal of any assets (other than in the ordinary course of
business) entered into by the Company or the Subsidiary;

  12.9.2  
joint venture, partnership and similar contract involving a sharing of profits
or expenses (including, without limitation, joint research and development and
joint marketing contracts);

  12.9.3  
rental and lease agreements, permits, franchises, Policies and governmental
approvals relating to real estate which, individually, provide for annual
payments of USD 50,000.00 or more and which cannot be terminated by the Company
or the Subsidiary on twelve (12) months or less notice without penalty;

  12.9.4  
loan agreements, indentures, letters of credit, mortgages, security agreements,
pledge agreements, bonds, notes, or any other instruments of debt involving any
third party and, individually, an amount of USD 100,000.00 or more;

 

9



--------------------------------------------------------------------------------



 



  12.9.5  
guarantees, indemnities, and suretyships issued for any debt of any third party
other than the Company or the Subsidiary for an amount of USD 100,000.00 or
more;

  12.9.6  
all contracts providing in whole or in part for the use of, or limiting the use
of, any Intellectual Property rights;

  12.9.7  
agreements which contain a material undertaking of the Company or the Subsidiary
not to compete with third parties in any material region;

  12.9.8  
any continuing payment obligations (Zahlungsverpflichtungen aus
Dauerschuldverhältnissen) other than described above which cannot be terminated
by the Company on twelve (12) months or less notice and which provide for annual
payment obligations of the Company or the Subsidiary in excess of USD
1,000,000.00; and

  12.9.9  
all contracts with customers providing for the sale of goods or the provision of
services which provide for annual payment obligations of such customer in excess
of USD 50,000.00.

  13.  
Customers and Suppliers

  13.1  
Schedule 13.1 contains a list of the five (5) largest customers of, and the
three (3) largest suppliers providing goods and services to the Company or the
Business for the twelve (12) month period ended March 31, 2010, together with
2009 revenues of the five largest customers. The relationship between the
customers and the suppliers set forth on Schedule 13.1 and the Company or
Business are on good terms, and, to the Seller’s Knowledge, no customer or
supplier set forth on Schedule 13.1 plans to materially reduce its business or
discontinue doing business with the Company or Business. There have been no
unresolved billing disputes between the Company or the Business and any such
customer or supplier set forth on Schedule 13.1 involving an amount greater than
USD 25,000 during the twenty-four (24) months prior to the Completion Date.

  13.2  
Schedule 13.2 contains a list of the backlog of the Business as of 23 April 2010
in all material respects. This schedule lists the study identification number
along with anticipated aggregate cash payments to still be received from each
customer after 23 April 2010. For the sake of clarity, no oral contracts, other
oral arrangements or any agreements the customer has terminated by written
notice are included in Schedule 13.2.

  14.  
Licenses and Permits

  14.1  
On Completion, the Seller and the Subsidiary hold all material permits
(including for medical devices), concessions, certificates, authorizations,
licenses, consent and approvals of governmental entities, which are required
under applicable laws in order to conduct the Business as presently conducted
(“Permits”) and such Permits are in full force and effect. The Seller conducted
the Business in material compliance with all such permits, concessions, licenses
and in compliance with applicable laws since 1 January, 2007.

 

10



--------------------------------------------------------------------------------



 



  14.2  
To Seller’s Knowledge, there are no threats of any revocation or restriction or
subsequent orders relating to any such Permits.

  15.  
Intellectual Property and Know-How

  15.1  
Schedule 15.1 contains a list of patents, patent applications, registered
trademarks and registered copyrights, domain names, and other registered
intellectual property rights owned by or licensed to the Company or the
Subsidiary other than third party “off-the-shelf” software (the “Intellectual
Property”) or belonging to the Business and owned by Affiliates of the Company
as respectively set forth therein. Schedule 15.1 identifies, in each case, the
record and beneficial owner thereof and, in the case of any of the foregoing
that are owned by a third party and licensed to the Company or the Subsidiary,
indicates whether such license is exclusive or non-exclusive.

  15.2  
“Know-How” shall mean all information not present in the public domain relating
to the Business and owned by the Seller as of the date hereof or by the Company
or the Subsidiary as of Completion, including trade secrets and information or
processes relating to procurement, research and development, information
technology, quality management, marketing, logistics, sales and distribution and
customer relationship.

  15.3  
To the Seller’s Knowledge, the Intellectual Property and the Know-How are not
subject to any pending proceedings for opposition, cancellation, revocation or
rectification which may negatively affect the operation of the Business of the
Company or the Subsidiary and to Seller’s Knowledge no third party is
infringing, misappropriating or otherwise violating any of the Intellectual
Property rights or rights in the Know-How of the Company or the Subsidiary.

  15.4  
The Seller has taken all commercially reasonable steps to protect the rights of
the Company and the Subsidiary in the Intellectual Property and maintain the
confidentiality of all information relating to any Know-How. To the Seller’s
Knowledge, (i) no employee, officer, director, consultant or advisor of the
Company, the Subsidiary is in violation of any term of any employment contract
or any other contract or agreement, or any restrictive covenant, relating to the
right to use know-how or proprietary information of others. All employees,
consultants and/or advisors of Company, its Subsidiary, or its predecessor in
interest (“Developers”), are contractually obligated to disclose and upon
request by Company or Subsidiary to assign all rights in work performed on
behalf of the Company to the Company, the Subsidiary, or its predecessor in
interest, in as far as legally possible with no retention or reversion of any
rights in favour of the employee, consultant or advisor. All necessary
signatures have been obtained from all Developers to perfect the filing of all
applications and registrations for and assignment to the Company or the
Subsidiary, respectively, of such rights in Intellectual Property and Know-How.
All compensations for employee inventions, in particular as provided for by the
German Law on Employee Inventions (Gesetz über Arbeitnehmererfindungen,
ArbnErfG) have been paid when due.

 

11



--------------------------------------------------------------------------------



 



  15.5  
To the Seller’s Knowledge, all fees that were due and payable prior to the
Completion to maintain the Intellectual Property have been paid, all necessary
renewal applications have been filed and all other commercially reasonable steps
necessary for their maintenance have been taken and the Company and the
Subsidiary have protected as trade secrets any Know-How relating to their
respective business against access by third parties.

  15.6  
Schedule 15.6 contains a complete and correct list of all Intellectual Property
and Know-How the Company and the Subsidiary have licensed to a third party,
specifying the essential terms of the granting of these licenses. No termination
rights of the licensee exist as a consequence of the conclusion or execution of
this Agreement.

  15.7  
Schedule 15.7(a) contains a complete and accurate list (by name) of all products
and software of the Company and the Subsidiary that are currently sold, licensed
or distributed as applicable or for which the Company or the Subsidiary have any
support or maintenance obligations (“Products”), and all products or service
offerings of the Company and the Subsidiary that are currently actively under
development. All other products and software that are planned for development
are set forth on Schedule 15.7(b).

  15.8  
To the Seller’s Knowledge, the Company and the Subsidiary and the operation of
the Business do not materially infringe any intellectual property rights or
know-how of third parties, do not infringe any intellectual property rights or
know-how of the Seller. To the Seller’s Knowledge, performance, manufacture, use
and/or sale of the Products do not infringe any intellectual property rights or
know-how of third parties. There is no suit, claim, action, investigation or
proceeding threatened, made, pending, conducted or brought by a person alleging
any such infringement, misappropriation or violation, by the Company, Seller or
Subsidiary.

  15.9  
To Seller’s Knowledge, except as provided on Schedule 15.9 (i) neither the
Intellectual Property nor the Products incorporate, or are combined with, any
Open Source Materials that require, as a condition of use, modification and/or
distribution of such Open Source Materials that other software incorporated
into, derived from, or distributed with such Open Source Materials be
(A) disclosed or distributed in source code form under the terms of any license
agreement, (B) licensed for the purpose of making derivative works, or
(C) redistributable at no charge; and (ii) neither the Intellectual Property nor
the Products are used, distributed, licensed, or otherwise transferred with the
Open Source Materials (or any derivatives) in a manner that violates the
applicable open source license for such Open Source Materials. “Open Source
Materials” (i) means any software that (x) contains, or is derived in any manner
(in whole or in part) from, any software that is distributed as free software,
open source software (e.g., without limitation, Linux) or (y) requires as a
condition of its use, modification or distribution that it, or other software
incorporated, distributed with, or derived from it, be disclosed or distributed
in source code form or made available at no charge and (ii) includes without
limitation software licensed under the GNU’s General Public License (GPL) or
Lesser/Library GPL, the Mozilla Public License, the Netscape Public License, the
Sun Community Source License, the Sun Industry Standards License, a Microsoft
Shared Source License, the Common Public License, the Apache License, and any
license listed at www.opensource.org.

 

12



--------------------------------------------------------------------------------



 



  15.10  
Except pursuant to the contracts listed in Schedule 15.10, neither the Company,
the Subsidiary nor any predecessor in interest or any other party acting on
behalf of any of them has disclosed or delivered to any third party, or
permitted the disclosure or delivery to any escrow agent or other party of, any
Source Code of the Company or its Subsidiary. To Seller’s Knowledge, no event
has occurred, that (with or without notice or lapse of time, or both) shall,
require the disclosure or delivery of any Source Code by the Company or the
Subsidiary or any other party acting on behalf of either of them to any third
party. Neither the execution of this Agreement nor the consummation of any of
the transactions contemplated by this Agreement, in and of itself, would
reasonably be expected to result in the release of any Source Code from escrow.
To Seller’s Knowledge, there exists no breach of or default under any source
code escrow provision in any customer contract or under any agreement with an
escrow agent or any beneficiaries thereunder. “Source Code” means, collectively,
any human readable software source code, or any material portion or aspect of
the software source code, or any material proprietary information or algorithm
contained, embedded or implemented in, in any manner, any software source code,
in each case for any Product.

  16.  
Insolvency and Litigation

  16.1  
No insolvency proceedings have been initiated or applied for against the Seller,
the Subsidiary or the Company, nor have any legal proceedings or other
enforcement measures been initiated or applied for with respect to any property
or other assets of the Seller, the Subsidiary or the Company. Neither the
Seller, the Subsidiary nor the Company is over-indebted (überschuldet) or
illiquid (zahlungsunfähig), nor is illiquidity impending. Neither the Seller,
the Subsidiary nor the Company has ceased or suspended payments (Zahlungen
eingestellt).

  16.2  
There are no pending (rechtshängige) and, to Seller’s Knowledge, threatened (by
or against the Company or the Subsidiary) cases of litigation (including
litigation before labor courts), either before a court or an arbitral tribunal
(gerichtliche Rechtsstreitigkeiten oder Schiedsverfahren), and administrative
proceedings in which the Company or the Subsidiary is involved, either as
plaintiff, defendant or otherwise and to Seller’s Knowledge, except as set forth
on Schedule 5.3, there are no facts or circumstances that could reasonably be
likely to result in such a case or proceeding. In the last five years prior to
the date hereof, the Business has not been involved in a dispute on account of a
product liability claim.

 

13



--------------------------------------------------------------------------------



 



  16.3  
To the Seller’s Knowledge, except as set forth on Schedule 5.3, neither the
Company nor the Subsidiary has designed, manufactured, distributed or put in
circulation any product or has provided any services which have resulted or
might result in any kind of obligation or liability arising from product
liability, infringement of warranties, or any other cause in law, and no such
liabilities or obligations have been alleged.

  17.  
Antitrust

  17.1  
The Company, the Business and the Subsidiary and, to Seller’s Knowledge, their
respective officers and employees have during the past five years complied with
applicable Antitrust Laws in all jurisdictions in which they operate or have
operated during such period or in which any operations might have taken economic
effects.

  17.2  
“Antitrust Laws” shall mean all applicable laws and regulations regarding the
prohibition of agreements or practices restricting competition, the abuse of a
dominant market position and the control of concentrations pursuant to the
German Act against Restraints of Competition (Gesetz gegen
Wettbewerbsbeschränkungen); Articles 81 through 89 of the EC-Treaty and any
regulations based thereon; Regulation (EC) no. 139/2004 (the EC-Merger
Regulation) and Regulation (EC) no. 4064/89 (the former EC-Merger Regulation).

  18.  
Compliance with Laws

  18.1  
The operations of the Company and the Subsidiary have been, are, and will
through Completion be conducted in material compliance with applicable laws,
regulations, ordinances, rules and other binding requirements of any
governmental entity (including, without limitation, the United States Food and
Drug Administration (“FDA”).

  18.2  
Neither the Company, the Subsidiary, nor, to Seller’s Knowledge, any person or
entity acting on behalf of the Company or the Subsidiary has, directly or
indirectly, on behalf of or with respect to the Company or the Subsidiary
(i) made or received any unreported political contributions, (ii) made or
received any payment that was not legal to make or receive, including, without
limitation, gratuities to FDA employees, (iii) created or used any “off-book”
bank or cash account or “slush fund,” or (iv) engaged in any conduct
constituting a violation of the Foreign Corrupt Practices Act of 1977, as
amended.

  18.3  
The Company and the Subsidiary has either adhered to all applicable FDA Guidance
Documents, or used alternative approaches that materially comply with all
relevant statutes and regulations. The Company and the Subsidiary are currently
certified to the Medical Device Directive 93/42/EEC including 2007/47/EC
amendment and ISO 13485:2007 Standard. The FDA has conducted an inspection of
the Business which started on April 12, 2010 and resulted in no observations.
The Seller has no Knowledge of any facts, circumstances or conditions that could
or is reasonably likely to result in a finding by the FDA of a condition in
violation of the US Food Drug and Cosmetic Act and its applicable regulations,
or any threatened untitled letter, warning letter or enforcement action.

 

14



--------------------------------------------------------------------------------



 



  18.4  
Except as set forth on Schedule 18.4, since 1 January 2004, neither the Company
nor the Subsidiary, nor the facilities owned or used by the Company or the
Subsidiary are subject to any adverse inspection, finding or deficiency, finding
of non-compliance, or any other compliance or enforcement action from or by the
FDA or any counterpart regulatory authority in any other applicable
jurisdiction, nor have the Company or the Subsidiary or, to the Seller’s
Knowledge, any facility owned or used by the Company or the Subsidiary, received
any regulatory or warning letter, Form 483 warning letter, investigation notice,
Section 305 notice (FDA Notice of Possible Criminal Prosecution). There are no
pending, or to the Seller’s Knowledge, including but not limited to, any
threatened civil, criminal or administrative actions, suits, demands, claims,
hearings, investigations, demand letters, proceedings, complaints or requests
for information by the FDA or by any other regulatory authority related to the
Company or the Subsidiary relating to any of the products or services the
Company or Subsidiary provides. To Seller’s Knowledge, there is no act,
omission, event, or circumstance that would reasonably be expected to give rise
to any such action, suit, demand, claim, hearing, investigation, demand letter,
proceeding, complaint or request for information or any such liability.

  18.5  
Neither the Company nor the Subsidiary has knowingly or willfully solicited,
received, paid or offered to pay any remuneration, directly or indirectly,
overtly or covertly, in cash or kind for the purpose of making or receiving any
referral which violated any applicable anti-kickback or similar law, including
42 USC §1320 a-7b(b) (the “Anti-Kickback Statute”), or any applicable state
anti-kickback law. For purposes of this representation, the terms hereof shall
have the meaning established by the Anti-Kickback Statute.

  18.6  
Neither the Company nor the Subsidiary has been debarred and neither the Company
nor the Subsidiary has acquiesced to debarment for any period of time under 21
USC. §335a (and the sections cross-referenced therein) or been the subject of a
debarment hearing or, to the Seller’s Knowledge, investigation.

  19.  
IT Systems
       
The IT systems, including the software, hardware, networks and interfaces used
by the Company or the Subsidiary (the “Systems”) are sufficient for the business
operations of the Company or the Subsidiary on Completion, as the case may be.
All Systems are owned or licensed to, as the case may be, and operated by the
Company or the Subsidiary and are under its sole control, except as disclosed in
Schedule 19.

 

15



--------------------------------------------------------------------------------



 



  20.  
Interested Party Transactions
       
To Seller’s Knowledge, no director, officer or employee of the Company or the
Subsidiary, nor has any director, officer or employee of the Seller had, any
direct or indirect interest in (i) any entity which furnished or sold, or
furnishes or sells, services or products that the Company or the Subsidiary
furnishes or sells, or proposes to furnish or sell; (ii) any entity that
purchases from or sells or furnishes any goods or services to the Company or the
Subsidiary; or (iii) any Material Contract; provided, however, that ownership of
no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation shall not be deemed an “interest in any entity” for purposes
of this Section.

  21.  
No Finder’s Fee
       
Neither the Company nor the Subsidiary has incurred any obligation nor is the
Company liable for brokerage or finders’ fees or agents’ commissions or similar
payments to be made in connection with the transactions contemplated by this
Agreement.

  22.  
No Competition Act Filing
       
The Seller represents that the Business does not hold assets in the United
States (other than investment assets, voting or nonvoting securities of another
person, and assets included pursuant to regulation 16 CFR §801.40(d)(2)
promulgated under Hart-Scott-Rodino Antitrust Improvements Act) having an
aggregate total value in excess of USD 63.4 million and has not made sales, in
the most recent fiscal year, in or into the United States in excess of USD
63.4 million. Seller further represents that the sales in or into the United
States attributable to the assets of the Business in the most recent fiscal year
did not exceed USD 63.4 million.

  23.  
No other Representations or Warranties
       
Subject to the warranties expressly contained in this Agreement, the Purchaser
agrees to accept the Shares of the Company in the condition they are in on the
Completion Date, based upon its own inspection, examination and determination
with respect thereto (including any due diligence investigation it has
conducted), without relying upon any express or implied warranties or warranties
of any nature including any representations or warranties by the Seller, any of
its Affiliates or any of their respective employees, advisers or other
representatives. The Purchaser acknowledges that the Seller makes no
representations, warranties or guarantees and assumes no disclosure or similar
obligations in connection with this Agreement and the transactions contemplated
hereby, except as expressly set forth in this Agreement.

  24.  
Transaction Documents / Bill of Sales
       
It is understood that the Transaction Documents and the US Transfer Documents
shall not be listed in any of the Schedules to this Schedule 3 and that the
Seller cannot be held liable because of this fact with respect to any Warranty.

 

16



--------------------------------------------------------------------------------



 



SCHEDULE 4
Tax Indemnification

  1.  
Definitions
       
“Purchaser Group” shall mean the Purchaser and any affiliate of Purchaser within
the meaning of Sec. 1 Foreign Tax Act (AStG).
       
“Taxes” within the meaning of this Agreement means all taxes (Steuern) and
surcharges or other auxiliary tax obligations (steuerliche Nebenleistungen) all
as defined in Section 3 German Tax Code (Abgabenordnung) or in comparable
provisions of foreign jurisdictions or taxes, other public duties and auxiliary
tax obligations of other jurisdictions which are comparable to such as defined
in Section 3 German Tax Code, including without limitation any withholding taxes
and taxes to be deducted at source by the Company or the Subsidiary, taxes for
which the Company or the Subsidiary are claimed against as debtor pursuant to
Section 133 German Reorganization Act or Section 191 German Tax Code, value
added taxes, sales taxes, custom duties as well as any kind of social security
insurance premiums as well as related fines and penalties, however excluding,
for the avoidance of doubt, deferred taxes in accordance with US and German
GAAP.
       
“Tax Returns” within the meaning of this Agreement means all declarations,
notifications, and other documents and records to be filed or presented with or
to the Tax Authorities in connection with Taxes.
       
“Tax Authority” within the meaning of this Agreement means a German or foreign
federal, state or municipal authority or another organ of sovereign power in
Germany or any foreign jurisdiction.

  2.  
Tax Warranty
       
The Vendor hereby warrants to the Purchaser by way of an independent warranty
within the meaning of Section 311 (1) German Civil Code that the following
statement (the “Tax Warranty”) is complete and accurate in all respects on the
Completion Date. This Tax Warranty represents neither a warranty of quality
within the meaning of Sections 443, 444 German Civil Code nor an agreement as to
quality within the meaning of Section 434 (1) German Civil Code.

  2.1  
The Company has not filed an application according to Sec. 20 para. 2 phrase 2
of the German Reorganization Tax Act or any other form of similar application
until the Completion Date.

  2.2  
If the Tax Warranty is incorrect, Schedule 2 Clause 1.2 applies correspondingly.

 

1



--------------------------------------------------------------------------------



 



  3.  
Tax Indemnification

  3.1  
Indemnification Obligation
       
The Vendor shall indemnify and hold harmless at the election of the Purchaser
the Purchaser, the Company or the Subsidiary, from and against all Taxes and
related penalties which have to be paid by the Company or the Subsidiary
allocable to any period prior to and including the Completion Date, irrespective
of when such Taxes and related penalties are assessed, due or payable (the
“Indemnifiable Taxes”) by paying an amount equal to such Indemnifiable Taxes at
the election of the Purchaser to the Purchaser, the Company or the Subsidiary
(the “Tax Indemnification Payment”), if and to the extent that such
Indemnifiable Taxes have not been paid prior to or on the Completion Date.

  3.2  
Limitation of Responsibility and Liability

     
The Vendor shall not be responsible or liable and the Purchaser shall not have a
claim for a Tax Indemnification Payment under Schedule 4 if and to the extent
that any of the following events occurs or any of the following conditions is
fulfilled:

  a.  
To the extent the claim for a Tax Indemnification Payment is reduced by a Tax
reduction (Steuerminderungen) as defined in Clause 5 of Schedule 4; or

  b.  
The relevant Indemnifiable Tax results from any measure taken by a member of the
Purchaser Group after the Completion Date with respect to a period ending prior
to or on the Completion Date, provided that such measure has not been taken at
the request of the Vendor or required based on mandatory law; or

  c.  
The realisation of the claim for Tax Indemnification Payment would result in a
damage being recovered from the Seller twice with respect to the same claim; or

  d.  
To the extent that the claim for Tax Indemnification Payment is in respect of
Taxes which would not have arisen but for, or have been increased directly or
indirectly as a result of a disclaimer, claim or election made or notice or
consent given after Completion by a member of the Purchaser Group with respect
to, or which affects a period ending prior to or on the Completion Date
otherwise than at the request of the Vendor; or

  e.  
To the extent that the Purchaser or any member of the Purchaser Group has a
right of recovery in respect of such Taxes but did not use reasonable endeavors
to collect from a person or persons other than the Vendor; or

  f.  
To the extent the claim would not have arisen but for, or is increased directly
or indirectly as a result of the passing of or a change in a law occurring on or
after the date of this Agreement with retroactive effect.

  3.3  
Due Date for Tax Indemnification Payment
       
The claims of the Purchaser for Tax Indemnification Payment shall become due and
payable ten (10) Business Days following the receipt of the Tax Indemnification
Notice pursuant to Clause 4 of Schedule 4 by the Purchaser but in no event ten
(10) Business Days before the relevant Indemnifiable Tax becomes due and
payable.

 

2



--------------------------------------------------------------------------------



 



  4.  
Indemnification Procedure

  4.1  
Tax Indemnification Notice
       
In the event that any action, claim, demand or proceeding with respect to which
the Seller may be liable under this Schedule 4, Schedule 2 Clause 5 shall apply,
except as set forth herein.
       
After Completion, the Purchaser shall give the Vendor written notice (each a
“Tax Indemnification Notice”) of any Tax assessment that might give rise to a
claim for Tax Indemnification Payment without undue delay after the receipt of
such Tax assessment by the Purchaser, the Company or the Subsidiary. The Tax
Indemnification Notice shall

  a.  
state the object of the Tax assessment in reasonable detail; and

  b.  
state the amount of the Indemnifiable Tax; and

  c.  
state the Tax reductions (as defined in Clause 5of Schedule 4) which reduce the
Tax Indemnification Payment; and

  d.  
include copies of any notice or other document received from any Tax authority
in respect of any such Tax liability.

  4.2  
Assistance
       
To the extent requested by the Vendor and required to evaluate the potential
Indemnifiable Tax and the Tax reductions, the Purchaser shall provide the Vendor
with all relevant information, documents and assistance.

  4.3  
Cooperation and Information
       
The Vendor’s prior agreement and consent is required with regard to the filing
or amendment of a Tax Return filed for the Company or the Subsidiary which
relates to an assessment period prior to and including the Accounts Date
provided that such agreement and consent shall not be unreasonably withheld and
be deemed given if the Vendor does not provide the Purchaser, the Company or the
Subsidiary with a specific proposal for changes within 15 Business Days after
the Vendor has received the Tax Return notification from the Purchaser, the
Company or the Subsidiary.
       
The Purchaser shall inform the Vendor without undue delay about any proceeding
of any Tax Authority (e.g. announcement of Tax audits, Tax audit findings) which
may give rise to a claim of Purchaser under Schedule 4. Purchaser shall provide
to Vendor all relevant documents and other information which might reasonably be
necessary to evaluate the existence of any such claim.

  4.4  
Defense

  a.  
The Vendor shall at its own costs be entitled to direct any measures and actions
by the Purchaser, the Company and the Subsidiary to defend against any
proceedings of any Tax Authority which may result in a claim of the Purchaser
under this Schedule 4. The Purchaser shall in particular

 

3



--------------------------------------------------------------------------------



 



  b.  
take such measures and actions as the Vendor may reasonably request to defend
against any Indemnifiable Taxes which may result in a liability for Tax
Indemnification Payment; and

  c.  
keep the Vendor informed of the status of the defense at any time without undue
delay; and

  d.  
not acknowledge or settle any claims for Taxes without prior written consent of
the Vendor (such consent not to be unreasonably withheld or delayed).

  5.  
Tax Reductions

  5.1  
If a member of Purchaser Group. is entitled to any benefit by refund, set-off or
reduction of Taxes after the Completion Date arising from facts which give rise
to Indemnifiable Taxes (“Tax Reduction Amount”), the cash value of such Tax
Reduction Amount shall reduce the Tax Indemnification Payment.

  5.2  
Tax reductions shall include, without limitation, all benefits arising out of or
in connection with

  a.  
the first-time recognition as an asset or a step-up in value in the tax
accounts, the extension of depreciation or amortization periods relating to an
assessment period prior to and including the Completion Date, to the extent this
leads to a step up in value as of the Accounts Date and will reverse in periods
after the Completion Date according to scheduled depreciations or amortizations
(planmäßige Abschreibungen) or a reduced capital gain, and/or

  b.  
the non-recognition for Tax purposes of expenses in connection with the
establishment of liabilities, provisions, accruals and deferrals, reserves or
other kinds of expenses relating to an assessment period prior to and including
the Completion Date to the extent this leads to the recognition of expenses for
Tax purposes after the Completion Date, and/or

  c.  
timing adjustments with regard to Value Added Tax (meaning taxes as set forth in
Sec. 3 of the German Value Added Tax Statute (UStG) or similar foreign taxes)
(e.g. shifting of Input Value Added Tax from an assessment period prior to and
including the Completion Date to a period after the Completion Date).

  5.3  
The Purchaser, or at the election of the Purchaser the Company or the Subsidiary
undertake to notify the Vendor of any Tax Reduction Amount pursuant to Clause
5.2 of Schedule 4 without undue delay and in any case in the Tax Indemnification
Notice pursuant to Clause 4.1 of Schedule 4

  5.4  
The cash value of the Tax reductions shall be calculated by applying the
following principles:

  a.  
it is assumed that the total income tax burden of the Company and/or the
Subsidiary will be 30%;

 

4



--------------------------------------------------------------------------------



 



  b.  
all Tax reductions will be determined abstractly (i.e., without taking into
account the concrete tax situation of the Company and/or the Subsidiary);

  c.  
it is assumed that the Tax reductions arise equally distributed over
(i) 15 years in case of a goodwill, (ii) 8 years in case of other depreciable or
amortizable fixed assets or in the case of pension provisions, (iii) 3 years in
case of other liabilities or provisions, and (iv) 1 year in all other cases;

  d.  
Tax reductions arising in periods ending before the notification pursuant to
Clause4.1 of Schedule 4 shall not be discounted;

  e.  
Tax reductions arising in periods ending after the notification pursuant to
Clause 4.1 of Schedule 4 shall be discounted to the due date as defined in
Clause 3.3 of Schedule 4 by applying an interest rate of 6% p.a.

  6.  
Tax Straddle Period
       
Taxes for Tax periods beginning 1 January 2010 and ending after the Completion
Date (“Straddle Period”) shall be allocated to the Parties as follows:

  a.  
The respective Straddle Period shall be divided into a time period ending on the
Completion Date (“Pre-Completion Date Straddle Period”) and a time period
beginning after the Completion Date (“Post-Completion Date Straddle Period”).

  b.  
The Completion Date shall be regarded for all Taxes as the last day of the
respective time period for such Tax Indemnification Payments or Tax refund
claims.

  c.  
The indemnification obligation pursuant to Schedule 4, Clause 3 shall be limited
to the Taxes for which the Company or the Subsidiary would be liable on a
standalone basis for the Pre-Completion Date Straddle Period.

  d.  
Taxes attributable to the Pre-Completion Date Straddle Period shall be the Taxes
to which the Company or the Subsidiary would be liable if the Pre-Completion
Date Straddle Period were a separate Tax assessment period (“als-ob
Veranlagung”). To the extent that any Taxes cannot be allocated either to the
Pre-Completion Date Straddle Period or the Post-Completion Date Straddle Period,
these Taxes shall be allocated on a pro rata temporis basis.

  7.  
Tax Refunds
       
If a member of the Purchaser Group, the Company or the Subsidiary receives a Tax
refund (which means any tax refunds any Tax credit, including increase of tax
credits, set-off of taxes and the reduction or release without corresponding Tax
payment of any Tax liability or provision reported in the Accounts) attributable
to the Company or the Subsidiary with respect to any period ending prior to or
on the Completion Date, an amount equal to such Tax refund shall be paid by the
Purchaser, the Company, or the Subsidiary, respectively, to the Vendor if and to
the extent that

 

5



--------------------------------------------------------------------------------



 



  7.1  
the Tax refund does not result in additional or increased Taxes or other Tax
disadvantages;

  7.2  
the Tax refund results from any measure taken by the Purchaser after the
Completion Date, other than the loss carryback to a period ending prior to or on
the Completion Date of a Tax attribute that arises after the Completion Date.

     
Payments pursuant to this Clause 7 of Schedule 4 shall become due within ten
(10) Business Days after (the earlier of) (i) the Tax refund or credit has been
received by a member of the Purchaser Group, Company or the Subsidiary by
payment, set-off, reduction or release of a Tax liability or provision or
otherwise, or (ii) the Tax refund has been assessed by the competent Tax
authority and become final, binding and non-amendable. The Purchaser shall give
the Vendor written notice of any Tax refund that might give rise to a claim
pursuant to this Clause without undue delay after (the earlier of) the receipt
or the assessment of such Tax refund.

  8.  
Limitations on Tax Indemnification Payment
       
Except as otherwise provided in this Schedule 4, the provisions under Schedule 2
Clause 2 shall not apply in the context of this Schedule 4.

  9.  
Limitation Period
       
No claim may be made against the Vendor pursuant to this Schedule 4 upon expiry
of a limitation period of (i) six months after the final or non-appealable
assessment of the relevant tax according to the German General Tax Code or
(ii) the expiry of six months after the Completion Date. If the Purchaser makes
claims against the Vendor in writing under this Schedule 4, the limitation of
such claims shall be suspended. This suspension will end after three months
after such Purchaser’s writing.

  10.  
Fair Market Value
       
Vendor and Purchaser agree that that for purposes of determining the fair market
value for tax purposes of the assets, liabilities, and accruals of the Company
caused by the hive out down of the Business from the Seller to the Company as
per the hive out date shall be determined on the basis of the Consideration
payable under the Agreement, including any adjustments that may be made
according to the Agreement after the Completion Date and taking into account
those adjustments to be made as are required by law or pursuant to this
Agreement and each Party agrees to file all Tax Returns, and financial reports
on that basis, and will not file Tax Returns or other financial reports in a
manner inconsistent with such position. If one of the Parties infringes this
Clause 10, Schedule 2 Clause 1.2 applies accordingly.

  11.  
Certain Claims under the Hive Out Agreement
       
The parties agree that a claim made by the Company pursuant to Part I,
Section 11, Clause (1) of the Hive Out Agreement is a claim with respect to
Taxes with respect to a period that closes on or prior to Completion that is
covered by this Schedule 4, provided however, that the parties agree that Clause
3.2 (other than 3.2(c)) of this Schedule 4 shall not apply to such claim.

 

6



--------------------------------------------------------------------------------



 



SCHEDULE 5
Conditions
Mutual Conditions:

  1.  
Registration of the Hive Out with the Commercial Register of the Seller pursuant
to Sec. 130 and 131 UmwG. It being understood that the Seller shall use
commercially reasonable efforts to cause the Hive Out to be registered. It being
understood that the Seller shall be entitled to withdraw its application for the
Hive Out to be registered in the Commercial Register if the Seller or the
Purchaser has terminated this Agreement pursuant to Clause 3.1 of this
Agreement.

Seller Conditions:

  2.  
No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay Completion,
shall have been instituted by any person or entity other than a party hereto or
an Affiliate thereof before any court or governmental authority and shall be
pending that could reasonably be expected to materially and adversely affect the
consummation of the transactions contemplated by this Agreement.

  3.  
Purchaser has complied in all material respects with its covenants in the
Agreement.

  4.  
eResearchTechnologies, Inc. will have executed a Guaranty in the form attached
as Schedule 9.

  5.  
The Purchaser will have executed a Transitional Trademark Sublicense Agreement.

  6.  
The Purchaser will have offered employment to employees of the Business in
Ireland and the United Kingdom on terms substantially similar or more favorable
to such employees as exist on the date hereof and entered into agreements with
those employees who accept such offer.

Purchaser Conditions:

  7.  
No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay Completion,
shall have been instituted by any person or entity other than a party hereto or
an Affiliate thereof before any court or governmental authority and shall be
pending that could reasonably be expected to materially and adversely affect the
consummation of the transactions contemplated by this Agreement or could
reasonably be expected to result in a Material Adverse Effect.

 

1



--------------------------------------------------------------------------------



 



  8.  
Since December 31, 2009, there shall not have been a Material Adverse Effect.

  9.  
Seller has complied in all material respects with its covenants in the
Agreement.

  10.  
CareFusion Corporation will have executed a Guaranty in the form attached as
Schedule 9.

  11.  
CareFusion Corporation will have executed the Confidentiality, Non-Competition
and Non-Solicitation Agreement in the form attached as Schedule 5.11.

  12.  
Seller will deliver consolidated audited financial statements for the Business
(as carve-out financial statements) and the Subsidiary as of December 31, 2008
and 2009 and for the respective periods then ended, accompanied by an
unqualified audit report of Ernst & Young (the “Audited Financial Statements”),
and the Audited Financial Statements shall not materially differ from the
Unaudited Financial Statements.

 

2



--------------------------------------------------------------------------------



 



Schedule 5.11
NONDISCLOSURE, NONCOMPETITION AND NONSOLICITATION AGREEMENT
This Nondisclosure, Noncompetition and Nonsolicitation Agreement (this
“Agreement”) is made and entered into as of May 28, 2010 by and between
CareFusion Corporation (“CareFusion”), a Delaware corporation, and eResearch
Technology, Inc. (“eRT”), a Delaware corporation. CareFusion and eRT are each a
“Party” and, collectively, the “Parties” to this Agreement.
WHEREAS, CareFusion Germany 234 GmbH, a limited liability company organized
under the laws of the Federal Republic of Germany and an affiliate of CareFusion
(“Vendor”) and Blitz F10-acht-drei-fünf GmbH & Co. KG, a limited partnership
organized under the laws of the Federal Republic of Germany and a wholly-owned
subsidiary of eRT (“Purchaser”), are parties to that certain Agreement dated
April  _____, 2010 (the “Purchase Agreement”), pursuant to which Purchaser has
agreed to purchase from Vendor all shares in Research Services Germany 234 GmbH,
a limited liability company organized under the laws of the Federal Republic of
Germany (the “Company”); and
WHEREAS, as a condition to Completion, Purchaser has required that CareFusion
enter into this Agreement, and this Agreement is contemplated by Schedule 5,
Clause 11 of the Purchase Agreement;
NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings for such terms that are set forth in the Purchase Agreement, except
that for purposes of this Agreement, the Company and the Subsidiary shall not be
considered Affiliates of Vendor. “Confidential Information” means information
(however stored) relating to the research services business of the Vendor to be
hived-out into the Company which consists of the provision of customized
hardware, software and services to support clinical trials through three areas:
respiratory, cardiac safety and electronic patient reported outcomes (ePRO)
including selling and marketing to pharmaceutical companies and clinical
research organizations and other companies or suppliers providing similar
hardware, software or services to pharmaceutical companies and clinical research
organizations (the “Business,” which, for the avoidance of doubt, includes
overread services in connection with clinical trials but does not include any
other overread services or the area of telehealth), and which a reasonable
person would regard as confidential or which has been so treated by Vendor or
the Company as of the date hereof, except for information that (i) was or
becomes generally available to the public other than as a result of any action
by CareFusion, its Affiliates or their respective directors, officers, partners,
employees, agents, affiliates, advisors or financing sources (collectively
“Agents”) in violation of this Agreement, (ii) becomes available to CareFusion
or its Affiliates on a non-confidential basis from a source other than the
Company or its representatives, provided that the recipient is not aware that
such source is bound by a confidentiality agreement with the Company that
prohibits such disclosure, (iii) was within the possession of CareFusion or its
Affiliates prior to its being furnished to CareFusion or its Affiliates by or on
behalf of the Company, provided that CareFusion or its Affiliates are not aware
that the source of such information was bound by a confidentiality agreement
with the Company in respect thereof that prohibited such disclosure to it, or
(iv) is independently developed by CareFusion or its Affiliates without
violating any obligations hereunder.

 

Page 1



--------------------------------------------------------------------------------



 



Schedule 5.11
2. Nondisclosure. CareFusion undertakes to and covenants with eRT that, except
with the consent in writing of eRT, it will not, and shall cause its Affiliates
not, for a period of five (5) years after Completion, except as required by law
or the rules and regulations of any stock exchange upon which securities of
CareFusion or any of its Affiliates are listed or quoted, disclose or divulge to
any person (other than to eRT or its Affiliates or to Agents of CareFusion or
its Affiliates whose province it is to know the same) or use (other than for the
benefit of eRT or its Affiliates) any Confidential Information and shall use
reasonable endeavors to prevent publication, disclosure or misuse of any
Confidential Information by it or any of its Affiliates, including enforcing its
confidentiality agreements with third parties and confidentiality obligations
that third parties owe to it. CareFusion and its Affiliates shall be entitled to
disclose and use, pursuant to a confidentiality agreement (no less restrictive
than this Agreement) to a potential or actual purchaser, investor or lender and
its agents and representatives who require the disclosure thereof for purposes
relating thereto, Confidential Information in the event CareFusion, its
Affiliates or their shareholders contemplate to dispose of shares held in
CareFusion, its Affiliates or all or any portion of their business or a debt or
equity financing for the benefit of CareFusion or its Affiliates, if and to the
extent the disclosure of such Confidential Information is reasonably necessary
or appropriate.
3. Noncompetition and Nonsolicitation. CareFusion undertakes to and covenants
with eRT that, except with the consent of eRT, it will not, and will cause its
Affiliates not to, for a period of five (5) years after Completion:
a. compete with the Business or, except as provided in Section 4 below, own an
equity interest in a business that is in competition with the Business, in each
case as carried on by the Company on the date hereof. For purposes of this
provision, competition shall mean (i) the formation or acquisition of, and
participation in, enterprises, as well as (ii) the consultation and/or
representation of such enterprises; or
b. directly or indirectly solicit any person who, at any time during the period
of twelve (12) months preceding the Completion Date, shall have been an
employee, officer or manager of, or consultant to, the Company, to terminate
their employment or contract with the Company.

 

Page 2



--------------------------------------------------------------------------------



 



Schedule 5.11
4. Permitted Activities. Nothing in this Agreement shall prevent CareFusion or
its Affiliates from:
a. holding an interest as an investment amounting to not more than five percent
(5%) of the share capital of any company that carries on any business that
competes with the Business; provided, that any influence in the management body
of such company is excluded;
b. acquiring (whether by means of a share or asset purchase) as part of a larger
acquisition any interest in a business (the “Acquired Business”) that competes
or that may compete with the Business where the revenues or the assets from the
portion of such acquired business that competes with the Business constituted
less than the lesser of (i) twenty percent (20%) of the revenues or assets of
the Acquired Business or (ii) $15 million, in each case with revenues calculated
based on the twelve (12) months preceding the date of signing an agreement for
such transaction or with assets calculated as of the closing of the last fiscal
quarter of such Acquired Business preceding the date of signing an agreement for
such transaction;
c. employing any person whose employment with the Company is terminated by such
employee not less than twelve (12) months prior to the date on which CareFusion
or its Affiliate makes an offer of employment to such person or whose employment
with the Company is terminated by the Company; or
d. publishing notices of and advertising job listings and openings and hiring
employees who respond to such publications or advertisements or who initiate
contact with CareFusion or its Affiliates regarding employment opportunities.
5. Remedies. CareFusion agrees that, in the event of any breach or threatened
breach by CareFusion of any covenant or obligation contained in this Agreement,
eRT shall have the right (in addition and without prejudice to any other remedy
at law or in equity that may be available, including monetary damages) to obtain
temporary and permanent injunctive relief as necessary to enjoin the conduct in
breach or threatened breach, without posting bond or security.
6. Termination. Except as otherwise provided below, this Agreement terminates on
May 28, 2015. This Agreement shall terminate automatically and immediately upon
any breach by Purchaser of any of its payment obligations under Clause 4 of the
Purchase Agreement.
7. Effect of Termination; Survival. Upon termination, all rights and obligations
of the Parties hereunder shall terminate and no Party shall have any liability
to the other Party, except for obligations of the Parties hereto in Sections 7
through 14, which shall survive the termination of this Agreement, and provided,
that nothing herein will relieve any Party from liability for any breach of
covenant or obligation contained herein prior to such termination.

 

Page 3



--------------------------------------------------------------------------------



 



Schedule 5.11
8. Notices.
a. All notices and other communications hereunder shall be made in writing and
shall be sent by hand delivery, certified mail or reputable courier to the
following addresses, or to such other address as is hereafter designated by such
party in a written notice to the other parties hereto:
If to CareFusion, to:
CareFusion Corporation
EVP — General Counsel and Secretary
3750 Torrey View Ct.
San Diego, CA 92130
USA
If to eRT, to:
eResearch Technology, Inc.
John Sory
Senior Vice President, Healthcare Solutions
1818 Market Street, Suite 1000
Philadelphia, PA 19103
USA
with a copy to:
eResearch Technology, Inc.
Keith Schneck
Executive Vice President & Chief Financial Officer
1818 Market Street, Suite 1000
Philadelphia, PA 19103
USA
and
Barry M. Abelson
Attorney at Law
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
USA
b. All such notices, requests and communications sent by hand delivery, courier
or certified mail will be effective upon delivery to or refusal to accept
delivery by the addressee.

 

Page 4



--------------------------------------------------------------------------------



 



Schedule 5.11
9. Jurisdiction and No Jury Trial.
a. Jurisdiction. Each party submits to the non-exclusive jurisdiction of the
United States District Court for the Southern District of New York, or if
subject matter jurisdiction is not available, the courts of the State of New
York sitting in the County of New York.
b. Waiver of Jury Trial. CAREFUSION AND ERT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF CAREFUSION OR ERT.
10. Entire Agreement and Modification. This Agreement supersedes all prior
agreements (whether written or oral) between the Parties with respect to its
subject matter (excluding the Purchase Agreement) and constitutes a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended, supplemented,
waived or otherwise modified except by a written agreement executed by the Party
making such amendment, supplement, waiver or modification.
11. Assignment and No-Third-Party Rights. No Party may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of any other Party, which may not be unreasonably withheld,
delayed or conditioned. Nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the Parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as will
inure to a permitted assignee pursuant to this Section.
12. Severability. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Specifically and without limiting the
foregoing, as to any Affiliate not domiciled in the United States, if any
investigation of, or action against, such Affiliate by any governmental body is
initiated or threatened as a result of the prohibitions on its activities under
Sections 2 or 3 of this Agreement, the periods of such prohibitions shall be
construed to be three (3) years and the provisions herein extending such periods
beyond three (3) years shall be deemed void as to such Affiliate.

 

Page 5



--------------------------------------------------------------------------------



 



Schedule 5.11
13. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
14. Counterparts. This Agreement may be executed by the Parties in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.
[Signature pages to follow.]

 

Page 6



--------------------------------------------------------------------------------



 



Schedule 5.11
IN WITNESS WHEREOF, the Parties have entered into this Agreement effective as of
May 28, 2010.
CareFusion Corporation, a Delaware corporation

            By:           Name:           Title:      

 

Page 7



--------------------------------------------------------------------------------



 



Schedule 5.11
 eResearchTechnology, Inc., a Delaware corporation

            By:           Name:           Title:      

 

Page 8



--------------------------------------------------------------------------------



 



SCHEDULE 6
Operation of the Company Pending Completion
The Seller covenants with the Purchaser that, in the period from the date of
this Agreement to Completion, they shall and will procure that the Company and
the Subsidiary shall (unless the Purchaser otherwise agrees in writing) or as
otherwise provided in this Agreement:

  1.  
operate its business only in the ordinary course and consistent with past
practice (taking into account the completion and registration of the Hive Out
Agreement and assuming, for the purposes of this Agreement that the Business has
been historically operating in the Company) and not to deviate from such
ordinary course without the Purchaser’s prior consent, not to be unreasonably
withheld;

  2.  
preserve the assets of the Business in reasonable good working condition;

  3.  
keep the necessary Policies in place;

  4.  
use its best efforts to preserve the Business, to continue the employment or
keep available the services of its present officers and employees, and to
preserve the good will of customer, subcontractor, suppliers and others having a
business relationship with it;

  5.  
maintain accounting procedures consistent with past practice;

  6.  
not increase the capital of the Company and the Subsidiary, nor issue any shares
nor grant any options thereto or similar rights; and

  7.  
not change the terms and conditions of the employment of the employees,
including Key Employees.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
Completion

  1.  
The Seller shall deliver or procure to be delivered to the Purchaser the written
resignations in the agreed form of James Vincent Wulf as managing director
(Geschäftsführer) of the Company, it being understood that the Company shall
grant each of them a full and unconditional waiver with respect to any claims
the Company may have against each of them, except for any claims based on fraud
and willful misconduct.

  2.  
The Purchaser shall pay the Completion Payment to the Seller.

  3.  
The Company and the Seller shall enter into a Transition Services Agreement
(“TSA”) substantially in the form attached as Schedule 7.3

  4.  
The Company and the Seller shall enter into supply agreements (“Supply
Agreements”) substantially in the form attached as Schedule 7.4 (with each of
the Seller and the Company being a supplier to the respective other party).

  5.  
The Company and the Seller shall enter into two software license agreements
substantially in the form attached as Schedule 7.5.

  6.  
The Company and the Seller shall enter into quality assurance agreements
substantially in the form attached as Schedule 7.6.

  7.  
The Seller shall deliver to the Purchaser:

  (1)  
a certificate dated the Completion Date and certifying that each of the
Conditions has been met with no exceptions;

 
(2) a certified copy of an excerpt from the Commercial Register of the Company
and the Seller showing registration of the Hive Out.

  8.  
The Seller shall cause its Affiliates to execute and deliver the US Transfer
Documents, as applicable.

  9.  
The Seller shall cause its Affiliates to execute and deliver the trademark and
copyright assignment and transfer agreement attached hereto as Schedule 11, as
applicable.

  10.  
The Company and its Affiliates and the Seller and its Affiliates shall enter
into the sublease agreements substantially in the form attached as Schedule 12
subject to any changes that may be required in order to obtain the respective
landlords’ consent.

 

1